        Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 1 of 65                      FILED
                                                                                   2019 Aug-22 PM 01:27
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

 ERICH HALBERT, et al.,                     )
                                            )
       Plaintiffs,                          )
 v.                                         )
                                            )           Civil Action Number
 CREDIT SUISSE AG, et al.,                  )           2:18-cv-00615-AKK
                                            )
       Defendants.                          )

                           MEMORANDUM OPINION

      Erich, Sherri, and John Halbert bring this action against Credit Suisse, AG and

Janus Index & Calculation Services, LLC for alleged violations of federal and state

securities laws and common law causes of action stemming from a market-wide

volatility spike on February 5, 2018. Doc. 45. The Halberts claim Credit Suisse sold

them high-risk securities in the days leading up to this volatility spike, but failed to

disclose that the Defendants intended to facilitate the collapse of these securities by

hedging against them, and then profit off their collapse by redeeming the securities

at a fraction of their earlier value. The Halberts also claim that, during a one-hour

period when the value of the securities was rapidly falling, the Defendants

disseminated misleadingly high estimates of the securities’ value. The Defendants

have moved to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). Doc.

52. For the reasons explained below, except for the Alabama Code §§ 8-6-19(a) and

(c) claims premised on the alleged misrepresentation of the Intraday Indicative
                                           1
          Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 2 of 65




Values and the breach of contract claim against Credit Suisse, and the negligent

misrepresentation claim against Janus related to the Intraday Indicative Value, the

motion, which is fully briefed and ripe for review, docs. 57, 58, is due to be granted.

I. STANDARD OF REVIEW

   A. The Relevant Standards

         Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.”

“[T]he pleading standard Rule 8 announces does not require ‘detailed factual

allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Mere “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action” are insufficient. Id.

(citations and internal quotation marks omitted). By contrast with Rule 8(a)’s fairly

liberal pleading standard, Federal Rule of Civil Procedure 9(b) requires a party to

“state with particularity the circumstances constituting fraud or mistake.” Where a

party raises claims of fraud, Rule 9(b)’s standard is satisfied if the pleading sets

forth:

         (1) precisely what statements or omissions were made in which
         documents or oral representations; (2) the time and place of each such
         statement and the person responsible for making (or, in the case of
         omissions, not making) them; (3) the content of such statements and the
         manner in which they misled the plaintiff; and (4) what the defendant
         obtained as a consequence of the fraud.
                                           2
        Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 3 of 65




FindWhat Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1296 (11th Cir. 2011)

(citations omitted). Additionally, claims of securities fraud must satisfy the

requirement of the Private Securities Litigation Reform Act (PSLRA), which

requires a complaint alleging “misleading statements and omissions” to

      specify each statement alleged to have been misleading, the reason or
      reasons why the statement is misleading, and, if an allegation regarding
      the statement or omission is made on information and belief, the
      complaint shall state with particularity all facts on which that belief is
      formed.

15 U.S.C. § 78u-4.

      Federal Rule of Civil Procedure 12(b)(6) permits dismissal when a complaint

fails to state a claim upon which relief can be granted. “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to state

a claim to relief that is plausible on its face.” Id. (citations and internal quotation

marks omitted). A complaint states a facially plausible claim for relief “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. (citation omitted).

Ultimately, this inquiry is a “context-specific task that requires the reviewing court

to draw on its judicial experience and common sense.” Id. at 679.

   B. What the Court Considers

      Generally, a district court “must convert a motion to dismiss into a motion for

summary judgment if it considers materials outside the complaint.” Day v. Taylor,
                                          3
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 4 of 65




400 F.3d 1272, 1275-76 (11th Cir. 2005) (citation omitted); see Fed. R. Civ. P. 12(d).

However, “the court may consider a document attached to a motion to dismiss

without converting the motion into one for summary judgment if the attached

document is . . . central to the plaintiff’s claim and . . . undisputed,” meaning “the

authenticity of the document is not challenged.” Day, 400 F.3d at 1276 (citation

omitted). Similarly, if a “document’s contents are alleged in a complaint,” and the

document is “central to the plaintiff’s claim” and undisputed, the court may consider

it. Id. In determining whether a document is central to the plaintiff’s claims, courts

consider whether the plaintiff “would have to offer the document to prove his case.”

See Lockwood v. Beasley, 221 F. App’x 873, 877 (11th Cir. 2006). Furthermore, the

court may take judicial notice of an adjudicative fact “not subject to reasonable

dispute” because it is either “generally known within the trial court’s territorial

jurisdiction” or “can be accurately and readily determined from sources whose

accuracy cannot reasonably be questioned.” Fed. R. Evid. 201.

      The Defendants have attached seven documents to their motion: (1) a sworn

affidavit by defense counsel attesting to the authenticity of the other six documents;

(2) the January 29, 2018 VelocityShares Pricing Supplement to the Prospectus

Supplement dated June 30, 2017 and Prospectus dated June 30, 2017; (3) Credit

Suisse’s press release dated February 6, 2018; (4) a news article from Reuters

published on April 30, 2018; (5) Credit Suisse’s press release dated February 14,


                                          4
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 5 of 65




2018; (6) data tables purportedly displaying the Intraday Indicative Value for the

VelocityShares Daily Inverse VIX Short Term exchange traded notes on February

5, 2018 from 3:30:02 PM to 5:10:00 PM ET; and (7) data tables purportedly

displaying the levels of the S&P 500 VIX Short-Term Futures Index (“VIX Futures

Index”) on February 5, 2018 from 3:30:02 PM to 5:10:04 PM. See docs. 52-1, 52-2,

52-3, 52-4, 52-5, 52-6, 52-7. The authenticity of all the documents is undisputed.

See doc. 57.

      The court finds that the January 29, 2018 Pricing Supplement is “central” to

the Halberts’ claims because their claims are based on purported misrepresentations

and omissions made in this document. Moreover, the court takes judicial notice of

the Pricing Supplement because “a court, when considering a motion to dismiss in a

securities fraud case, may take judicial notice . . . of relevant public documents

required to be filed with the SEC, and actually filed.” Bryant v. Avado Brands, Inc.,

187 F.3d 1271, 1278 (11th Cir. 1999).

      However, the remaining documents are neither “central” to the Halberts’

claims nor properly subject to judicial notice. Although the February 6, 2018 press

release, in which Credit Suisse announced the acceleration event and end of trading

for the XIV ETNs, is referenced in the Amended Complaint, see doc. 45 ¶ 33, this

document is not “central” because the Halberts would not have to “offer the

document to prove [their] case” given there were no alleged misrepresentations in


                                         5
        Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 6 of 65




the press release. See Lockwood v. Beasley, 221 F. App’x 873, 877 (11th Cir. 2006).

Similarly, the February 14, 2018 press release and the Reuters article are not

“central” to the Halberts’ claims as they are not referenced anywhere in the Amended

Complaint. Furthermore, with respect to the attached data tables, docs. 52-6, 52-7,

the Defendants contend that the court can consider “the entirety of this data” and cite

to cases in which courts have taken judicial notice of stock prices. See doc. 52 at 25

n.12; see La Grasta v. First Union Sec., Inc., 358 F.3d 840, 842 (11th Cir. 2004),

abrogated on other grounds by Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)

(judicially noticing stock price on the “other days” during the relevant period where

the complaint only listed stock price on certain days); see In re ING Groep, N.V.

ERISA Litig., 749 F. Supp. 2d 1338, 1344 (N.D. Ga. 2010) (noting that “general

economic conditions, stock prices, and market trends” are subject to judicial notice).

While the court does not disagree with the proposition that the historical levels of

market indices and public estimates of securities’ values may properly be the subject

of judicial notice, the Defendants have not provided the necessary information in

order for the court to take judicial notice of the proffered data. Namely, neither the

exhibits themselves nor the affidavit purportedly authenticating the data provide the

source of the data, precluding the court from finding that the data “can be accurately

and readily determined from sources whose accuracy cannot reasonably be




                                          6
         Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 7 of 65




questioned.” See Fed. R. Evid. 201(b)(2); docs. 52-6, 52-7. Accordingly, the court

does not consider these documents in ruling on the Defendants’ motion.

II. FACTUAL BACKGROUND

    A. Background on the Securities

       This case arises from the sale and subsequent collapse of a security tied to

market volatility. 1 The Chicago Board Options Exchange (“CBOE”) Volatility

Index, also known simply as the Volatility Index (“VIX”), is a measurement of the

implied volatility of the Standard & Poor (S&P) 500 Index at points along the

volatility forward curve. Doc. 45 ¶ 8. Investors can invest in the forward volatility

of the S&P 500 Index by trading futures contracts—contracts in which the parties



1
   Through a footnote in their Amended Complaint, the Halberts seek to indiscriminately
incorporate by reference 239 factual allegations from the amended class action complaint filed in
Set Capital LLC v. Credit Suisse, No. 1:18-cv-02268-AT-SN (S.D.N.Y. Aug. 20, 2018), and have
attached the excerpted allegations to their Amended Complaint. See doc. 45 at 2, n.1. As the
Defendants note, courts in this circuit appear to follow the rule that “[a]llegations in pleadings in
another action, even if between the same parties, cannot be incorporated by reference.” Wright &
Miller, 5A Fed. Prac. & Proc. Civ. § 1326 (3d ed. 2018); see Texas Water Supply Corp. v. R.F.C.,
204 F.2d 190, 196 (5th Cir. 1953) (“Rule 10(c), Federal Rules of Civil Procedure, permits
references to pleadings and exhibits in the same case, but there is no rule permitting the adoption
of a cross-claim in a separate action in a different court by mere reference.”); In re Smith, 489 B.R.
875, 903 (Bankr. M.D. Ga. 2013) (“Although not explicit in Federal Rule 10(c), only pleadings in
the same action can be adopted by reference—not pleadings in prior actions, including actions
between the same parties.”); Muhammad v. Bethel-Muhammad, No. CIV.A. 11-0690-WS-B, 2012
WL 1854315, at *3 (S.D. Ala. May 21, 2012) (denying plaintiff’s attempt to incorporate by
reference “evidence” filed in an earlier action into his Amended Complaint). Moreover, the
Halberts have not directed the court to any contrary authority or otherwise responded to the
Defendants’ contention that this attempted incorporation is improper. See doc. 57. Therefore, the
court rejects the Halberts’ request. See Constellation Energy Commodities Grp. Inc. v. Transfield
ER Cape Ltd., 801 F. Supp. 2d 211, 223 (S.D.N.Y. 2011) (“A pleading may not adopt other
pleadings from a wholly separate action.”).


                                                  7
        Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 8 of 65




agree to purchase and sell an underlying asset at a predetermined time and price—

on the VIX Index. See id. ¶ 9. The S&P 500 VIX Short-Term Futures Index ER

(“VIX Futures Index”) reflects the outcome of holding long positions—the position

of the party obligated to purchase the underlying asset—in VIX futures contracts in

the short term. See id.

      Investors could purchase exchange-traded notes (ETNs) tied to the VIX

Futures Index. One such ETN, offered by Credit Suisse, was known as the Inverse

VIX Short-Term ETNs (“XIV ETNs”). Id. ¶ 9-10; doc. 52-2 at 2. The XIV ETNs

were designed to generally provide the opposite return of the VIX; meaning that as

market volatility decreased, generally, the value of the XIV ETNs increased, and

vice-versa. See doc. 45 ¶ 10; doc. 52-2 at 26. The XIV ETNs were liquid, tradeable,

and available to unsophisticated investors. Doc. 45 ¶¶ 12-13. Like stock, their value

was dictated by market supply and demand. Id. In 2017 and the beginning of 2018,

the value of XIV ETNs consistently increased due to low volatility in the stock

market, leading unsophisticated investors to purchase the XIV ETNs. Id. ¶ 24.

   B. The Offering Documents

      On January 29, 2018, Credit Suisse issued a pricing supplement pursuant to

SEC Rule 424(b)(2) in conjunction with a registration statement, a prospectus, and

a prospectus supplement (collectively “the Offering Documents”). Id. ¶ 16. The

Offering Documents offered for sale six series of ETNs linked to market volatility,


                                         8
        Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 9 of 65




one of which was the XIV ETNs. See id. ¶ 10; doc. 52-2 at 2. Between February 2

and 5, 2018, the Halberts purchased 5,590 XIV ETNs, of the 16,275,500 XIV ETNs

Credit Suisse offered at a principal amount of $10 each. Id. Credit Suisse collected

a daily investor fee on these XIV ETNs, “generat[ing] millions of dollars for Credit

Suisse.” Id. ¶ 15.

      The Offering Documents explained that Credit Suisse and Janus would

publish two public estimates of the value of the XIV ETNs at certain times: an

Intraday Indicative Value, updated every fifteen seconds, and a Closing Indicative

Value at the close of each day. Id. ¶¶ 13-14; doc. 52-2 at 5,7. Furthermore, the

Documents explained that Credit Suisse had the option to accelerate the XIV ETNs

upon the occurrence of “any event that adversely affects [Credit Suisse’s] ability to

hedge or [its] rights in connection with the ETNs, including . . . if, at any point, the

Intraday Indicative Value is equal to or less than twenty percent (20%) of the prior

day’s Closing Indicative Value.” Docs. 45 ¶ 19; 52-2 at 8.

      Finally, the Offering Documents contained various disclosures, including that

Credit Suisse “expect[s] to hedge [its] obligations relating to the ETNs” and “may

also engage in trading in the underlying futures, or . . . futures contracts,” both of

which “could adversely affect . . . the market value of [investors’] ETNs . . .” Doc.

45 ¶ 18 (quoting doc. 52-2 at 34). The Offering Documents also stated, inter alia,

that it was “possible that [Credit Suisse] . . . could receive substantial returns with


                                           9
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 10 of 65




respect to these hedging activities while the value of [investors’] ETNs decline or

become zero.” Id.

   C. The February 5, 2018 Volatility Spike and Collapse of the XIV ETNs

      A week after Credit Suisse issued additional XIV ETNs, market volatility

spiked and the value of XIV ETNs, which totaled approximately $1.9 billion,

collapsed, see doc. 45 ¶ 22, due to heavy trading in March VIX futures, which caused

VIX futures prices to dramatically increase because of “liquidity issues in the VIX

futures market due to volatility in the market,” id. ¶ 36. Before 4:00 p.m. E.T. on

February 5, 2018, the average VIX futures price increased 34.5% “from the previous

day.” Doc. 45 ¶ 37. By 4:09 p.m., that average price had increased to over 80% of

the previous day’s closing value. Id. And, by 4:15 p.m., VIX futures prices were

96% greater than “the day before.” Id. ¶ 28.

      As to be expected, the value of XIV ETNs dropped dramatically during the

same period. At the closing bell at 4:00 p.m., the XIV ETN was trading at a value of

$99.00. Doc. 45 ¶ 25. At 4:30 p.m., the trading price of XIV ETNs was $70.01 and,

by 4:45 p.m., the price had dropped to $42.81 per share. Id. ¶ 30. By 6:28 p.m., the

price of XIV ETNs was $10.16 per note, a decrease of 89.74% from its “closing

value” that day. Id. ¶ 32.

      During this period, the Intraday Indicative Value did not accurately track the

decline in the XIV ETN’s value. See id. ¶ 26. From 4:10 p.m. until 5:09 p.m., the


                                        10
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 11 of 65




Intraday Indicative Value was approximately $24.70, but, at 5:10 p.m., it had

dropped to $4.22. See id. ¶¶ 26, 31; doc. 52-6 at 17-18, 53. However, from 4:10 p.m.

until 5:09 p.m., the “actual” value of one ETN was between $4.22 and $4.40. Doc.

45 ¶ 26.

      The following morning, Credit Suisse announced an Acceleration Event that

would end trading on the XIV ETNs by February 20, 2018. Id. ¶ 33. Consequently,

the Halberts sold their XIV ETNs for a fraction of their purchase price. Id ¶¶ 33, 46.

And, Credit Suisse subsequently accelerated the XIV ETNs, redeeming them for

“pennies on the dollar,” and ended trading on the securities. Id. ¶¶ 33, 41. Allegedly,

had Credit Suisse not accelerated the XIV ETNs, their value would have risen to

$30.88 per ETN within a month, over five times their value at redemption. Id. ¶ 45.

Unlike Credit Suisse which announced that it experienced no trading losses from the

XIV ETNs despite holding a “significant amount of short-volatility financial

products,” the investors lost approximately $1.8 billion in total. Id. ¶¶ 43-44.

   D. The Alleged Fraudulent Misrepresentations and Conduct

      Allegedly, the Defendants “knew, or should have known,” that the increased

value of XIV ETNs over the previous year had attracted unsophisticated investors.

Id. ¶ 24. Credit Suisse was “actively manipulating” the value of the XIV ETNs by

“liquidating its holdings in various financial products to avoid a loss,” id. ¶ 27, and

planned to “hedge” against the XIV ETNs so that their value would plummet, to


                                          11
         Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 12 of 65




allow Credit Suisse to profit by accelerating and redeeming these lower-valued

securities, see id. ¶¶ 47-48, 38-39. Moreover, the Offering Documents failed to

disclose Credit Suisse’s intentions with respect to the XIV ETNs, the attendant

conflicts of interest between Credit Suisse and investors, and the full extent of the

risk that the value of the XIV would plummet. See id. ¶¶ 52, 62. And, because the

market for XIV ETNs was an efficient public market that digested all publicly

available information, see doc. 45 ¶ 60, the allegedly misleading statements in the

Offering Documents “artificially inflate[d]” the value of the XIV ETNs, see id. ¶¶

47-48.

      Credit Suisse purportedly engaged in “hedging activities” that caused the

sudden increase in VIX futures prices. See id. ¶¶ 37-38. Additionally, from 4:10 to

5:09 p.m. on the day at issue, the Defendants failed to “update” the Intraday

Indicative Value while “the value of the underlying VIX futures were rapidly

changing.” Id. ¶ 26. The Defendants knew, or should have known, that the VIX

Futures Index, on which the Intraday Indicative Value depended, was “not updating

every 15 seconds to ‘apply[] real time prices of the relevant VIX futures contracts,’”

and yet never attempted to notify or warn investors of this failure. Id. ¶¶ 26-27. The

failure to update the Intraday Indicative Value increased the likelihood of an

Acceleration Event because, if the Defendants had done so, the Closing Indicative

Value would have only been 77% of the previous day’s value. Id. ¶ 41. Instead, the


                                         12
        Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 13 of 65




Intraday Indicative Value dropped to 20% or less than of the previous day’s Closing

Indicative Value,2 thereby giving Credit Suisse an option, but not an obligation, to

declare an Acceleration Event pursuant to the Offering Documents. See id. ¶¶ 19,

34. It consequently exercised this option, allowing Credit Suisse to “realize[] an

enormous profit” by redeeming the outstanding XIV ETNs. See id. ¶ 46.

       Based on these alleged fraudulent acts and misrepresentations, the Halberts

plead violations of Section 10(b) of the Exchange Act of 1934, 15 U.S.C. § 78j(b),

negligence, wantonness, fraudulent misrepresentation, negligent misrepresentation,

and fraudulent suppression. They also plead claims against Credit Suisse for

violations of Section 11 of the Securities Act of 1933, 15 U.S.C. § 77k, violations of

the Alabama Blue Sky Law, Ala. Code § 8-6-19(a)(2) and (c), and breach of contract.

III. ANALYSIS

       The Defendants have moved to dismiss the federal securities claims for failure

to sufficiently allege misrepresentation, scienter, and loss causation. See doc. 52, 58.

They also contend that the state securities law and common law claims fail as a

matter of law. See id. The opinion is divided as follows. In Section A, the court, first,

finds that the Halberts have adequately alleged standing for their Section 10(b)

claims premised on the allegedly false Intraday Indicative Values on February 5,


2
 Although the Halberts do not specifically allege this fact, the Amended Complaint, read in its
entirety, implies that the Intraday Indicative Value on February 5, 2018 was, at some point, 20%
or less than the previous day’s Closing Indicative Value. See doc. 45 ¶¶ 20, 26, 28, 34.
                                              13
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 14 of 65




2018. Second, the court finds that, the Halberts adequately alleged material

misstatements or omissions under Section 10(b) premised on the allegedly false

Intraday Indicative Values, but not with respect to the alleged omissions in the

Offering Documents and, therefore, their Section 11 claims also fail. Third, the court

finds that the Halberts have not alleged scienter for their Section 10(b) claims.

Because the Halberts’ claims fail on the issues of misrepresentation and scienter, the

court does not reach the issue of loss causation.

      Next, in Section B, the court finds that the Halberts have pled violations of

Alabama Code §§ 8-6-19(a)(2) and (c), based on the allegedly false Intraday

Indicative Values. Finally, in Section C the court finds that the Halberts have pled

breach of contract against Credit Suisse and negligent misrepresentation against

Janus, and that the rest of their common law claims fail.

   A. The Federal Securities Law Claims

      The Halberts assert securities claims under Section 10(b) of the Exchange Act,

and SEC Rule 10b-5, as well as under Section 11 of the Securities Act.

      1. Overview of the Federal Securities Laws

      Section 10(b) of the Exchange Act of 1934 makes it unlawful “for any person

. . . [t]o use or employ, in connection with the purchase or sale of any security . . .

any manipulative or deceptive device or contrivance in contravention of such rules

and regulations as the [Securities Exchange Commission] may prescribe . . .” 15


                                          14
        Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 15 of 65




U.S.C. § 78j. SEC Rule 10b-5, promulgated under Section 10(b), further makes it

“unlawful for any person”

             (a) To employ any device, scheme, or artifice to defraud,
             (b) To make any untrue statement of a material fact or to omit to
             state a material fact necessary in order to make the statements
             made, in the light of the circumstances under which they were
             made, not misleading, or
             (c) To engage in any act, practice, or course of business which
             operates or would operate as a fraud or deceit upon any person,
       in connection with the purchase or sale of any security.

17 C.F.R. § 240.10b-5. Rule 10b-5 creates two types of claims under Section 10(b):

misrepresentation/nondisclosure claims pursuant to Rule 10b-5(b), and scheme

liability/market manipulation claims pursuant to Rule 10b-5(a) and (c). See IBEW

Local 595 Pension & Money Purchase Pension Plans v. ADT Corp., 660 F. App’x

850, 858 (11th Cir. 2016) (“A scheme liability claim [under § 10(b)] is different and

separate from a nondisclosure claim.”); Ala. Farm Bureau Mut. Cas. Co. v. Am. Fid.

Life Ins. Co., 606 F.2d 602, 608 (5th Cir. 1979) (recognizing scheme liability claims

under § 10(b) and Rule 10b-5).3 To establish a misrepresentation claim under Rule

10b-5(b), plaintiffs must allege: “(1) the existence of a material misrepresentation or

omission, (2) made with scienter, (3) in connection with the purchase or sale of a

security, (4) on which the plaintiff relied, and (5) which was causally connected to



3
  Under Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), decisions of
the former Fifth Circuit rendered prior to October 1, 1981 are binding on courts in the Eleventh
Circuit.
                                              15
        Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 16 of 65




(6) the plaintiff's economic loss.” Edward J. Goodman Life Income Tr. v. Jabil

Circuit, Inc., 594 F.3d 783, 789 (11th Cir. 2010). Scheme liability claims, on the

other hand, require a showing of conduct that “can be fairly viewed as ‘manipulative

or deceptive’ within the meaning of the statute.” Ala. Farm Bureau, 606 F.2d at 608

(quoting Santa Fe Industries, Inc. v. Green, 430 U.S. 462, 473-74 (1977)). In other

words, plaintiffs must allege “intentional or willful conduct designed to deceive or

defraud investors by controlling or artificially affecting the price of securities.” In re

Galectin Therapeutics, Inc. Sec. Litig., 843 F.3d 1257, 1273 (11th Cir. 2016)

(quoting Ernst & Ernst v. Hochfelder, 425 U.S. 185, 199 (1976)). Basically, a

plaintiff must show that defendants engaged in an activity “designed to ‘create an

unnatural and unwarranted appearance of market activity.’” See id. (citation

omitted). And, significantly, “[m]isleading statements and omissions only create

scheme liability in conjunction with ‘conduct beyond those misrepresentations or

omissions.’” IBEW, 660 F. App’x at 858 (internal citation omitted)).4

       By contrast, Section 11(a) of the Securities Act of 1933 “provides a cause of

action to purchasers of securities where: ‘any part of the registration statement, when

such part became effective, contained an untrue statement of a material fact or



4
  The Eleventh Circuit has not expressly set forth the elements of a “scheme liability” or “market
manipulation” claim under Rule 10b-5(a) and (c), although it has indicated that such claims require
a showing of scienter. See Galectin Therapeutics, 843 F.3d at 1273 (defining “manipulation” as
including “intentional or willful conduct . . .” (emphasis added)); 15 U.S.C. § 78u-4(b)(2)(A).


                                                16
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 17 of 65




omitted to state a material fact required to be stated therein or necessary to make the

statements therein not misleading.’” Oxford Asset Mgmt. Ltd. v. Jaharis, 297 F.3d

1182, 1189 (11th Cir. 2002) (quoting 15 U.S.C. § 77k(a)). A “registration statement”

includes a prospectus and any supplements. See Miyahira v. Vitacost.com, Inc., 715

F.3d 1257, 1265 (11th Cir. 2013). “A registration statement can be misleading either

by containing an untrue statement or by omitting facts that are necessary to prevent

other statements from being misleading.” Wagner v. First Horizon Pharm. Corp.,

464 F.3d 1273, 1277 (11th Cir. 2006) (citing 15 U.S.C. § 77k(a)). There is no state

of mind element to a Section 11 claim, and liability is “virtually absolute, even for

innocent misstatements.” Id. (quoting Herman & MacLean v. Huddleston, 459 U.S.

375, 382 (1983)). For Section 11 claims premised on material omissions, plaintiffs

must allege:

      1) the [registration statement] contained an omission; 2) the omission
      was material; 3) defendants were under a duty to disclose the omitted
      material information; and 4) that such information existed at the time
      the [relevant part of the registration statement] became effective.

Oxford Asset Mgmt., 297 F.3d at 1189. Finally, where, as here, “the [alleged] facts

underlying the misrepresentation at stake in the [Section 11] claim are said to be part

of a fraud claim, as alleged elsewhere in the complaint[,] . . . plaintiffs must plead

with particularity.” See Wagner, 464 F.3d at 1278.




                                          17
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 18 of 65




      2. Standing under Section 10(b)

      As an initial matter, the Defendants contend that the Halberts lack standing to

assert their Section 10(b) claim with respect to the alleged misrepresentations of the

Intraday Indicative Value on February 5, 2018 because they failed to allege that they

purchased or sold the XIV ETNs during the one-hour window when Defendants

purportedly misrepresented the value. Doc. 52 at 9-10; 58 at 2-3. In support of this

contention, the Defendants cite O & G Carriers, Inc. v. Smith, in which the Southern

District of New York held that, because “the alleged fraud . . . took place after [the

plaintiffs] had invested, the alleged fraud was not ‘in connection with’ the purchase

or sale of a security,” as required by Section 10(b). See 799 F. Supp. 1528, 1539

(S.D.N.Y. 1992). However, although the Halberts do not specifically allege that they

bought and sold XIV ETNs within the one-hour period when the Intraday Indicative

Value allegedly failed to update, they do allege that they bought and sold XIV ETNs

on February 5 and 6, 2018. See doc. 45 ¶ 46. Moreover, the Halberts allege that they

purchased the XIV ETNs “in reliance on the integrity of the market,” id. ¶ 63, which,

they allege, was an efficient market that was affected by “the misstated Intraday

Indicative Values,” id. ¶ 60. Their contentions are sufficient to allege a “fraud-on-

the-market theory” of reliance, see doc. 45 ¶ 60, which entitles the Halberts to a

rebuttable presumption of reliance on the allegedly false Intraday Indicative Values

based on the theory that “the market price of shares traded on well-developed


                                         18
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 19 of 65




markets reflects all publicly available information, and, hence, any material

misrepresentations[.]” See Meyer v. Greene, 710 F.3d 1189, 1195 (11th Cir. 2013)

(quoting Basic Inc. v. Levinson, 485 U.S. 224, 241 (1988)); Stoneridge Inv. Partners,

LLC v. Sci.-Atlanta, 552 U.S. 148, 159 (2008) (“[U]nder the fraud-on-the-market

doctrine, reliance is presumed when the statements at issue become public.”).

      The Defendants further contend that the Halberts have merely alleged

impermissible “holding” claims—that the allegedly false Intraday Indicative Values

on February 5, 2018 induced them to hold, rather than to buy or sell, their XIV ETNs.

See doc. 58 at 7-8. In Blue Chip Stamps v. Manor Drug Stores, the Supreme Court

affirmed the standing rule created by Birnbaum v. Newport Steel Corp., 193 F.2d

461, 464 (2d Cir. 1952), which permits only purchasers and sellers of securities, and

parties to contracts to purchase and sell securities, to bring suit under Rule 10b-5.

421 U.S. 723, 731-32 (1975). This rule bars, in part, plaintiffs who “are actual

shareholders in the issuer who allege that they decided not to sell their shares because

of an unduly rosy representation or a failure to disclose unfavorable material. . . .”

Blue Chip Stamps, 421 U.S. at 737-38. In citing this rule and contending that the

Halberts have plead impermissible “holder” claims, the Defendants rely on

assertions from the Halberts’ responsive brief, rather than the allegations in the

Amended Complaint. See doc. 58 at 2-3. In ruling on a motion to dismiss, however,

the court’s review is limited to the allegations in the complaint, incorporated


                                          19
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 20 of 65




exhibits, central and undisputed extrinsic documents, and judicially-noticed

documents and facts. See U.S. ex rel. Osheroff v. Humana Inc., 776 F.3d 805, 811

(11th Cir. 2015) (describing what district courts may consider on motion to dismiss

under Rule 12(b)(6)). The court cannot, and does not, consider unpleaded allegations

in the parties’ briefs. See id. Accordingly, at this stage of the proceedings, the

Halberts have adequately alleged standing for their Section 10(b) claim premised on

the allegedly false Intraday Indicative Values on February 5, 2018.

      3. Material Misrepresentations under Section 10(b) and Section 11

      To state a claim under Section 11 of the Securities Act, or a misrepresentation

claim under Section 10(b) and Rule 10b–5(b) of the Exchange Act, “a complaint

must allege the misstatement or omission of a material fact.” In re BellSouth Corp.

Sec. Litig., 355 F. Supp. 2d 1350, 1365 (N.D. Ga. 2005). A statement is misleading

under the securities laws “if in the light of the facts existing at the time of the

[statement] . . . [a] reasonable investor, in the exercise of due care, would have been

misled by it.” FindWhat Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1305 (11th

Cir. 2011) (quoting parenthetically SEC v. Texas Gulf Sulphur Co., 401 F.2d 833,

863 (2d Cir. 1968)). “In other words, if no reasonable investor could conclude public

statements, taken together and in context, were misleading, the issue is appropriately

resolved as a matter of law.” In re BellSouth, 355 F. Supp. 2d at 1365 (citation

omitted) (analyzing Section 11 and Section 10(b) misrepresentation claims


                                          20
           Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 21 of 65




together). The alleged misleading misrepresentations must also be material—i.e.,

that “there is a substantial likelihood that the disclosure of the omitted fact would

have been viewed by the reasonable investor as having significantly altered the total

mix of information made available.” S.E.C. v. Morgan Keegan & Co., Inc., 678 F.3d

1233, 1245 (11th Cir. 2012) (articulating this standard for Section 10(b) claims); see

Oxford Asset Mgmt., 297 F.3d at 1189 (applying this standard under Section 11).

“The trier of fact usually decides the issue of materiality.” Oxford Asset Mgmt., 297

F.3d at 1189. “Only if the lack of importance of the omission is so plain that

reasonable minds cannot differ thereabout is it proper for the court to pronounce the

omission immaterial as a matter of law.” Id.

                  a. Alleged Omissions Concerning Hedging and Plan to Collapse
                     and Accelerate the XIV ETNs

          The Halberts allege that Credit Suisse and Janus made materially misleading

statements in the Offering Documents concerning Credit Suisse’s anticipated

hedging and its conflict of interests with investors in the XIV ETNs. To support this

contention, the Halberts quote in their Amended Complaint the allegedly misleading

statements from the Offering Documents, 5 and argue that, under Section 11 and


5
    The language the Halberts quote reads:
          Trading and other transactions by [Credit Suisse], our affiliates, or third parties with
          whom we transact, in securities or financial instruments related to the ETNs and
          the applicable underlying Index may impair the value of your ETNs. We expect to
          hedge our obligations relating to the ETNs by purchasing or selling short the
          underlying futures, listed or over-the-counter options, futures contracts, swaps, or
          other derivative instruments . . . and adjust the hedge by, among other things,
                                                    21
        Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 22 of 65




Section 10(b), the quoted statements in the Offering Documents were materially

misleading.6 The Halberts maintain the Defendants failed to disclose that they knew



        purchasing or selling any of the foregoing, at any time and from time to time, and
        to unwind the hedge by selling any of the foregoing, perhaps on or before the
        applicable Valuation Date. We . . . may also enter into, adjust and unwind hedging
        transactions relating to other securities whose returns are linked to the applicable
        underlying Index. Any of these hedging activities may adversely affect the level of
        the applicable underlying Index — directly or indirectly . . . and therefore the
        market value of your ETNs and the amount we will pay on your ETNs on the
        relevant Early Redemption Date, Acceleration Date or the Maturity Date. It is
        possible that we . . . could receive substantial returns with respect to these hedging
        activities while the value of your ETNs decline or become zero. Any profit in
        connection with such hedging activities will be in addition to any other
        compensation that [sic] and our affiliates receive for the sale of the ETNs, which
        may create an additional incentive to sell the ETNs to you. We . . . may also engage
        in trading in the underlying futures, or listed or over-the-counter options, futures
        contracts, swaps, or other derivative instruments . . . Any of these activities could
        adversely affect the level of the applicable underlying Index — directly or
        indirectly . . . . and, therefore, the market value of your ETNs and the amount we
        will pay on your ETNs on the relevant Early Redemption Date, Acceleration Date
        or the Maturity Date. We may also issue . . . other ETNs or financial or derivative
        instruments with returns linked to changes in the level of the applicable underlying
        Index or the underlying futures or listed or over-the-counter options, futures
        contracts, swaps, or other derivative instruments . . . By introducing competing
        products into the marketplace in this manner, we . . . could adversely affect the
        market value of your ETNs and the amount we will pay on your ETNs on the
        relevant Early Redemption Date, Acceleration Date or the Maturity Date.
Doc. 45 ¶ 18 (quoting doc. 52-2 at 34). Additionally, the Amended Complaint quotes the Offering
Documents’ assertion that Credit Suisse had the right to accelerate outstanding ETNs upon the
occurrence of an “Acceleration Event,” defined as including “if, at any point, the Intraday
Indicative Value is equal to or less than twenty percent (20%) of the prior day’s Closing Indicative
Value.” Id. ¶ 19 (quoting doc. 52-2 at 28).
6
  The Halberts also assert in their response brief, that “the Credit Suisse Defendants falsely stated
that they ‘have no reason to believe that our . . . hedging activities will have a material impact on
the level of the [VIX Futures] Index . . . .’” Doc. 57 at 9 (quoting doc. 52-2 at 60). However, the
Halberts did not make this allegation in their Amended Complaint. See doc. 45. “[A] party may
not insert new claims and allegations by way of a brief in opposition to a motion to dismiss.”
Weakley v. Eagle Logistics, No. 3:16-cv-00205-HGD, 2017 WL 2929375, *2 (N.D. Ala. Mar. 2,
2017). Moreover, under Rule 9(b) and PSLRA, a plaintiff must identify each allegedly misleading
or false statement in the complaint. See FindWhat, 658 F.3d at 1296; 15 U.S.C. § 78u-4.

                                                 22
        Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 23 of 65




Credit Suisse’s hedging would inevitably cause the XIV ETNs to collapse during the

next volatility spike due to inadequate market liquidity and the number of

outstanding XIV ETNs, and that Credit Suisse intended to profit from this collapse

by subsequently accelerating and redeeming the XIV ETNs and, thus, had an active

conflict of interest with investors in the XIV ETNs. See doc. 45 ¶¶ 21, 52, 62.7

       To analyze claims about purported misstatements or omissions, the court must

assess the Section 11 claim “information [as it] existed at the time the [registration

statement] became effective,” see Oxford Asset Mgmt., 297 F.3d at 1189, or in the

case of a Section 10(b) claim, whether a reasonable investor would find the alleged

misstatement misleading “in the light of the facts existing at the time of the

[statement],” FindWhat, 658 F.3d at 1305. In that respect, here, the Halberts’

assertion that Credit Suisse knew its hedging would cause the XIV ETNs to crash


7
  More specifically, under Section 11, the Halberts allege that the cited statements from the
Offering Documents were materially misleading by failing to adequately disclose that: (1) Credit
Suisse knew that the XIV ETNs would crash; (2) Credit Suisse knew it would engage in hedging,
and that this hedging would cause the XIV ETNs to crash due to poor liquidity in the market; and
(3) that the Defendants knew Credit Suisse would profit off the Halberts by “selling [the XIV
ETNs] at a premium it intended to redeem cheaply” through an Acceleration Event. Doc. 45 ¶ 52.
Under Section 10(b), the Halberts allege the Offering Documents were materially misleading
because they failed to disclose that: (1) the Defendants knew the XIV ETNs were “designed to
collapse in the next volatility spike because the product had grown too large and there was
inadequate liquidity to hedge the product without causing it to collapse,” and (2) Credit Suisse
“planned to profit” by engaging in hedging that would cause the XIV ETNs to crash. See id. ¶ 62.
Finally, the Halberts allege that, under both Section 11 and Section 10(b), the statements were
materially misleading because the Defendants failed to disclose that: (1) the Defendants knew
Credit Suisse “was actively manipulating the XIV by liquidating its holdings in various financial
products to avoid a loss,” and was doing so “to the detriment of investors,” id. ¶ 21; and (2) that
Credit Suisse and the Halberts had “an active and ongoing conflict of interest,” id. ¶¶ 52, 62.


                                                23
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 24 of 65




during the next volatility spike, due to the size of the XIV ETNs and the inadequate

liquidity of the market, is merely speculative, and lacks “any of the factual

allegations that are required to support such a conjecture.” See City of St. Clair

Shores Police v. Nationstar Mortg. Holdings Inc., No. 15-61170-CIV, 2016 WL

4705718, *8 (S.D. Fla. June 21, 2016) (holding that plaintiffs failed to sufficiently

allege under Section 11 that defendant knew, at the time of the offering, that it would

suffer a loss in the future). Under Rule 9(b), plaintiffs must plead “the manner in

which [the alleged statements] misled the plaintiffs.” See FindWhat, 658 F.3d at

1296. Moreover, where, as here, allegations regarding misleading omissions are

made “on information and belief,” see doc. 45 ¶¶ 38, 66, the PSLRA requires, for

Section 10(b)(5) claims, that “the complaint . . . state with particularity all facts on

which that belief is formed.” 15 U.S.C. § 78u-4. However, the Halberts fail to allege

facts indicating what the alleged “liquidity issues” were, how or why the Defendants

were aware of them, or how the Defendants knew that hedging in a market with

“liquidity issues” and 16,275,000 outstanding XIV ETNs would inevitably cause the

value of the XIV ETNs to plummet. And, to the extent that such information was

public knowledge, “Defendants [did not] have a duty to include forecasts ‘based on

a range of historical VIX volatility[]’ . . . [because] historical volatility data [and]




                                          24
        Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 25 of 65




the volatility trends are publicly available . . . .” See In re TVIX Securities Litigation,

25 F. Supp. 3d 444, 451-52 (S.D.N.Y. 2014). 8

       Similarly, the Halberts’ allegations that the Defendants knew Credit Suisse

intended to profit off the collapse of the XIV ETNs are speculative at best. The

allegations “appear[] to be based on a retrospective analysis”—i.e. that, because

Credit Suisse engaged in “hedging activities” and the XIV ETNs collapsed, Credit

Suisse must have intended, at the time it issued the Offering Documents, to depress

the value of the XIV ETNs through hedging in order to declare an Acceleration

Event. See In re TVIX, 25 F. Supp. 3d at 451-52. Such allegations that a defendant

knew and should have disclosed that volatility-linked notes “would become

worthless in two years,” for example, are insufficient to sustain a claim, see id., and

courts have rejected securities claims that were based on “a backward-looking

assessment that interprets, in the context of later events, the statements that [p]laintiff

has identified . . . as untrue or misleading at the time they were made,” see Belmont

Holdings Corp. v. Sun Trust Banks, Inc., No. 1:09-cv-1185-WSD, 2010 WL

3545389, *6 (N.D. Ga. Sept. 10, 2010). In other words, the Halberts have not

plausibly alleged that the Defendants knew that they would profit off the Halberts

by hedging and accelerating the XIV ETNs during a volatility spike, and have failed


8
  See also In re Merrill Lynch & Co., Research Reports Sec. Litig., 272 F. Supp. 2d 243, 249-50
(S.D.N.Y. 2003) (“Section[] 11 . . . do[es] not require the disclosure of publicly available
information . . .”).
                                              25
        Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 26 of 65




to plead a material omission based on a failure to disclose Credit Suisse’s alleged

plan to profit off the collapse of the XIV ETNs.

       Finally, as Credit Suisse contends, the claims fail also because the Offering

Documents disclosed Credit Suisse’s anticipated hedging, conflicts of interest, and

potential acceleration. 9 Relying on Dandong v. Pinnacle Performance Limited, the

Halberts contend that these disclosures are “inadequate to . . . put the reasonable

investor on notice of the alleged fraud.” See No. 1:10-cv-8086 (LBS), 2011 WL


9
  Among other things, the Offering Documents stated:
        Trading and other transactions by us[] . . . may impair the value of your ETNs. We
        expect to hedge our obligations relating to the ETNs . . . Any of these hedging
        activities may adversely affect the level of the applicable underlying Index —
        directly or indirectly . . . and therefore the market value of your ETNs and the
        amount we will pay on your ETNs . . . It is possible that we . . . could receive
        substantial returns with respect to these hedging activities while the value of your
        ETNs decline or become zero. Any profit in connection with such hedging activities
        will be in addition to any other compensation that [sic] and our affiliates receive for
        the sale of the ETNs, which may create an additional incentive to sell the ETNs to
        you. . . Any of these activities could adversely affect the level of the applicable
        underlying Index — directly or indirectly . . . . and, therefore, the market value of
        your ETNs and the amount we will pay on your ETNs . . . We may also issue . . .
        other ETNs or financial or derivative instruments with returns linked to changes in
        the level of the applicable underlying Index or the underlying futures or listed or
        over-the-counter options, futures contracts, swaps, or other derivative instruments
        . . . By introducing competing products into the marketplace in this manner, we . .
        . could adversely affect the market value of your ETNs and the amount we will pay
        on your ETNs . . .
Doc. 52-2 at 34. Also, the Offering Documents emphasized the risk of “significant losses,” stating
that “[p]aying a premium purchase price over the indicative value of the ETNs could lead to
significant losses in the event . . . such ETNs are accelerated (including at our option, which we
have the discretion to do at any time) . . .,” id. at 3, and warned of the likelihood of acceleration:
        If the price of the underlying futures contracts increases by more than 80% in a day,
        it is extremely likely that the Inverse ETNs will depreciate to an Intraday Indicative
        Value or Closing Indicative Value equal to or less than 20% of the prior day’s
        Closing Indicative Value and will be subject to acceleration . . .
Id. at 38.


                                                 26
        Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 27 of 65




5170293, *13 (S.D.N.Y. Oct. 31, 2011). However, in Dandong, unlike here, the

plaintiff-investors plausibly alleged a failure to disclose critical information: that the

defendant-underwriters had restructured traditionally low-risk credit-linked notes

into high-risk securities tied to synthetic credit default obligations. See id. at *11. By

contrast, the Offering Documents here were transparent about the nature of Credit

Suisse’s hedging activities, the potential adverse consequences for investors, and the

significant risks of acceleration and loss. “Defendants are not required to ‘predict

the precise manner in which risks will manifest themselves.’” See TVIX Sec. Litig.,

25 F. Supp. 3d at 457 (quoting In re AES Corp. Sec. Litig., 825 F. Supp. 578, 588

(S.D.N.Y. 1993)). Accordingly, the disclosures rendered the statements at issue not

misleading as a matter of law. See In re BellSouth, 355 F. Supp. 2d at 1365.10

               b. Alleged Misstatements and Omissions Concerning the Intraday
                  Indicative Value

                   i. Whether Credit Suisse Can Be Held Liable for the Allegedly
                      False Intraday Indicative Values

       The Halberts also plead that the Defendants made alleged misrepresentations

of the Intraday Indicative Value. Credit Suisse argues, as an initial matter, that it


10
  Consistent with these findings, in Set Capital, et al. v. Credit Suisse Group AG, et al., a parallel
class action arising out of the same events and alleging substantially similar claims, the Magistrate
Judge recently issued a Report and Recommendation finding,
        [T]he Offering Documents accurately disclosed every risk that allegedly caused
        Plaintiffs’ investment losses. Thus, their claims arising from misstatements and
        omissions in those documents—including the entirety of their Section 11 claims—
        should be dismissed.
No. 1:18-cv-2268-AT-SN (S.D.N.Y. Aug. 16, 2019), ECF No. 124 at 26 (citation omitted).
                                                 27
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 28 of 65




cannot be held liable for misrepresentations of the Intraday Indicative Value on

February 5, 2018 because it did not “make” such statements, which it claims were

made by Janus. Doc. 52 at 22. In support of this contention, Credit Suisse cites Janus

Capital Group v. First Derivative Traders, where the Supreme Court held that, under

Rule 10b-5,

      the maker of a statement is the person or entity with ultimate authority
      over the statement, including its content and whether and how to
      communicate it. . . . One who prepares and publishes a statement on
      behalf of another is not its maker. And in the ordinary case, attribution
      within a statement or implicit from surrounding circumstances is strong
      evidence that a statement was made by—and only by—the party to
      whom it is attributed.

564 U.S. 135, 142-43 (2011). However, under Janus’s definition, there is a factual

issue as to whether Credit Suisse, Janus, or both had “ultimate authority” over the

alleged misrepresentations in this case. As the Defendants note, the Offering

Documents state that “[Janus] or its affiliates are responsible for computing and

disseminating the Closing Indicative Value and Intraday Indicative Value,” which

implies that Janus alone had “ultimate authority” over representations of the Intraday

Indicative Value. Doc. 52-2 at 67. However, the Halberts point to additional

language in the Offering Documents that appears to undermine this inference:

      Credit Suisse International (“CSI”) . . . and [Janus Index & Calculation
      Services (“JIC”)] will serve as the Calculation Agents. The Calculation
      Agents will, in their reasonable discretion, make all calculations and
      determinations regarding the value of the ETNs . . . CSI will have the
      sole ability to make determinations with respect to reduction of the
      Minimum Redemption Amount, certain Acceleration Events, and
                                         28
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 29 of 65




      calculation of default amounts. JIC will have the sole ability to calculate
      and disseminate the Closing Indicative Value, make determinations
      regarding an Index Business Day, and determinations of splits and
      reverse splits. All other determinations will be made by the Calculation
      Agents jointly.

Doc. 52-2 at 59. Based on this language and the Amended Complaint, and drawing

all reasonable inferences in favor of the Halberts, it is plausible that both Janus and

Credit Suisse held “ultimate authority” over publications of the Intraday Indicative

Value and, therefore, that Credit Suisse was the “maker” of the alleged

misrepresentations for purposes of Section 10(b) liability. See In re Volkswagen

“Clean Diesel” Mktg., Sales Practices, & Prod. Liab. Litig., No. MDL 2672 CRB

(JSC), 2017 WL 3058563, at *9 (N.D. Cal. July 19, 2017) (finding plaintiff

adequately alleged that two defendants “had ‘ultimate authority’ over [an] Offering

Memorandum, because they were both able to and did control the content of the

Memorandum.”).




                                          29
        Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 30 of 65




                  ii. Whether the Intraday Indicative Values on February 5, 2018
                      Were Materially False and Misleading11

       The Halberts allege that the Intraday Indicative Values were representations

of the estimated “economic value” of the XIV ETNs, in light of the Offering

Documents’ statements that the Intraday Indicative Value would provide an

“estimate” of the “economic value” of the XIV ETNs. See doc. 45 ¶¶ 20, 26, 61, 69;

52-2 at 7. The Defendants challenge this assertion, contending that the Halberts have

failed to sufficiently allege that the Intraday Indicative Values constituted “false or

misleading” statements because the Amended Complaint does not allege that the

Defendants calculated the Intraday Indicative Value in a manner “inconsistent with

either the formula disclosed by the Offering Documents, or the publicly available

VIX Futures Index, on which the Intraday Indicative Value was based.” Doc. 52 at

23. However, drawing all reasonable inferences in favor of the Halberts, it is evident

that they allege that the Intraday Indicative Values were false and misleading

because they did not reflect the “actual” value of the XIV ETNs from 4:10 to 5:09

p.m., which was allegedly between $4.22 and $4.40, despite the Offering


11
   Notably, the Halberts allege, “on information and belief,” that the Defendants “manipulated or
failed to update” the Intraday Indicative Value “on occasions other than February 5, 2018.” Doc.
45 ¶ 42. To the extent that the Halberts seek to state separate claims based on these “other
occasions,” they have failed to plead such claims with sufficient particularity under Federal Rule
of Civil Procedure 9(b) and 15 U.S.C. § 78u-4. See FindWhat, 658 F.3d at 1296 (requiring that
plaintiffs plead “precisely what statements or omissions were made” and when); 15 U.S.C. § 78u-
4 (“[I]f an allegation regarding the statement or omission is made on information and belief, the
complaint shall state with particularity all facts on which that belief is formed.”)


                                               30
        Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 31 of 65




Documents’ statements that the Intraday Indicative would “approximate” the

“economic value” of the XIV ETNs. See doc. 45 ¶¶ 26, 61, 69; 52-2 at 7. Moreover,

the Halberts also allege that the Intraday Indicative Values were false and misleading

because they were “not updating every 15 seconds to ‘apply[] real time prices of the

relevant VIX futures contracts,’” despite the Offering Documents’ statements the

Intraday Indicative Value would be calculated “based on the most recent intraday

level of [the underlying Index] at the particular time,” which in turn would be

“calculated in real time by S&P . . . applying real time prices of the relevant VIX

futures contracts.” Doc. 52-2 at 7, 40. 12 Thus, based on the pleadings, whether the

Intraday Indicative Values on February 5, 2018 were false or misleading does not

necessarily depend on their consistency with the disclosed formula or the VIX

Futures Index.

       Next, the Defendants appear to contend that the Intraday Indicative Values

during the relevant period were not materially false or misleading because the

Offering Documents stated that the “trading price of the ETNs in the secondary



12
   The Halberts contend in response that, if the S&P failed to update the VIX Futures Index, the
Defendants had a duty to declare a “Market Disruption Event” pursuant to the Offering
Documents. Doc. 57 at 16-17. However, although the Halberts allege that the Defendants failed to
“take steps to warn investors or prevent the harm that arose from” the failure of the VIX Futures
Index, see doc. 45 ¶ 27, they do not allege that the Defendants had a duty to declare a “Market
Disruption Event,” which is a specific condition defined in the Offering Documents, see doc. 52-
2 at 57. Because “[a] party may not insert new claims and allegations by way of a brief in
opposition to a motion to dismiss,” the court does not consider this allegation in ruling on the
present motion. See Weakley, 2017 WL 2929375 at *2.
                                               31
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 32 of 65




market is not the same as the Indicative Value of the ETNs” and “may vary

significantly from the Indicative Value of such ETNs . . . because the market value

reflects supply and demand.” See doc. 52 at 21 (quoting doc. 52-2 at 18). However,

this contention, again, does not address the Halberts’ allegations that the Intraday

Indicative Values were inaccurate because they differed from the “actual” or

“economic” value of the XIV ETNs, as opposed to the “trading price” of the XIV

ETNs in the secondary market. See doc. 45 ¶¶ 21, 26. Furthermore, the Offering

Documents appear to draw a distinction between the “economic” value of the XIV

ETNs and their “trading price,” stating:

      Investors can compare the trading price of the ETNs . . . against the
      Intraday Indicative Value to determine whether the ETNs are trading in
      the secondary market at a premium or a discount to the economic value
      of the ETNs at any given time.

Doc. 52-2 at 7 (emphasis omitted). Accordingly, what the “actual” or “economic”

value of the XIV ETNs was during the relevant period is an issue that the court

cannot resolve based solely on the pleadings.

      Finally, the Defendants contend that “express warnings” in the Offering

Documents show that the Intraday Indicative Values were not materially false or

misleading statements. See doc. 52 at 24-25. Specifically, the Offering Documents

stated that the Defendants do not “GUARANTEE[] THE ACCURACY AND/OR

THE COMPLETENESS OF THE INDICES OR ANY DATA INCLUDED

THEREIN OR ANY CALCULATIONS MADE WITH RESPECT TO THE
                                           32
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 33 of 65




ETNS.” Doc. 52-2 at 48 (capitalization in original). The Offering Documents also

stated that “[p]ublished underlying Index levels from the Index Sponsor may

occasionally be subject to delay or postponement[,]” and that “such delays or

postponements will affect the current underlying Index level and therefore the

Intraday Indicative Value of [the] ETNs.” Doc. 52-2 at 49. However, whether the

Offering Documents’ warnings were sufficient to render the alleged inaccuracy of

the Intraday Indicative Values on February 5, 2018 “immaterial” is an issue about

which “reasonable minds . . . [could] differ,” see Oxford Asset Mgmt., 297 F.3d at

1189, especially in light of the Defendants’ alleged failure to inform investors that

the Intraday Indicative Values or the VIX Futures Index was not accurate during the

alleged time period.

               iii. Omissions in Offering Documents Concerning Intraday
                    Indicative Value

      The Halberts allege also that “Credit Suisse’s statements [in the Offering

Documents] were false because it failed to disclose that the Intraday Indicative Value

was not an accurate gauge of the XIV’s economic value.” Doc. 45 ¶ 21. As an initial

matter, the Defendants contend that the Halberts cannot plead a Section 11 claim

premised on the allegedly false Intraday Indicative Values because liability cannot

attach to alleged misrepresentations that occurred after the Pricing Supplement

(which contained the alleged misrepresentations) “became effective” on January 29,

2018. See docs. 52 at 22-23; 58 at 9-10; 15 U.S.C. § 77k(a). Indeed, liability can
                                         33
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 34 of 65




attach under Section 11 for material misstatements or omissions only if the omitted

“information existed at the time the [registration statement] became effective.” See

Oxford Asset Mgmt., 297 F.3d at 1189; Thompson v. RelationServe Media, Inc., 610

F.3d 628, 673 (11th Cir. 2010) (finding that registration could not “misrepresent or

omit” material information when it became effective “well before [the] alleged

wrongdoing took place.”). Here, in addition to allegedly false values on February 5,

2018, the Halberts allege, “on information and belief,” that the Defendants

“manipulated or failed to update the Intraday Indicative Value on occasions other

than February 5, 2018.” Doc. 45 ¶ 42. But, the court cannot reasonably infer from

this allegation that the Intraday Indicative Values were, or had previously been,

inaccurate on January 29, 2019, at the time that the Pricing Supplement became

effective. And, because “[t]he securities laws do not require clairvoyance in the

preparation of offering documents . . .,” the alleged omission is not actionable under

Section 11. See Panther Partners, Inc. v. Ikanos Commc’ns, Inc., 538 F. Supp. 2d

662, 664 (S.D.N.Y. 2008).

      Furthermore, this claim also fails under Section 10(b) because it lacks

sufficient particularity. The PSLRA requires plaintiffs alleging misstatements or

omissions under Section 10(b) to “specify each statement alleged to have been

misleading.” 15 U.S.C. § 78u-4. The Halberts fail to quote or cite the precise

statements that were rendered “false” by the alleged omission concerning the


                                         34
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 35 of 65




Intraday Indicative Value, instead alleging, “The active XIV Pricing Supplement

represented that Credit Suisse would publish an estimate of the current economic

value of XIV notes every 15 seconds based on real time XIV futures prices.” Doc.

45 ¶ 20. This contention is insufficient because Rule 10b-5(b) claims only concern

omissions that are “necessary in order to make the statements made, in light of the

circumstances in which they were made, not misleading[.]” See 17 C.F.R. § 240.10b-

5(b). Accordingly, the Halberts’ Section 10(b) claim premised on this alleged

omission fails.

      4. Scienter under Section 10(b)

      “[W]ith respect to each act or omission” alleged to violate Section 10(b), a

complaint must “state with particularity facts giving rise to a strong inference that

the defendant acted with the required state of mind.” 15 U.S.C. § 78u-4(b)(2)(A).

The relevant inquiry is “whether all of the facts alleged, taken collectively, give rise

to a strong inference of scienter, not whether any individual allegation, scrutinized

in isolation, meets that standard.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551

U.S. 308, 322–23 (2007). In this circuit, scienter under Section 10(b) and Rule 10b-

5 requires a showing, “for each defendant with respect to each violation,” of either

an “intent to deceive, manipulate, or defraud,” or “severe recklessness.” Mizzaro v.

Home Depot, Inc., 544 F.3d 1230, 1238 (11th Cir. 2008). Moreover,

      Severe recklessness is limited to those highly unreasonable omissions
      or misrepresentations that involve not merely simple or even
                                          35
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 36 of 65




      inexcusable negligence, but an extreme departure from the standards of
      ordinary care, and that present a danger of misleading buyers or sellers
      which is either known to the defendant or is so obvious that the
      defendant must have been aware of it.

Id. “While allegations of motive and opportunity may be relevant to a showing of

severe recklessness, . . . such allegations, without more, are not sufficient to

demonstrate the requisite scienter in [the Eleventh Circuit].” Bryant v. Avado

Brands, 187 F.3d 1271, 1285-86 (11th Cir. 1999).

      Furthermore, to plead corporate scienter, the complaint must adequately

allege facts giving rise to a strong inference that “somebody responsible for the

allegedly misleading statements must have known about the fraud.” Mizzaro, 544

F.3d at 1238. Finally,

      [A] court must consider plausible, nonculpable explanations for the
      defendant’s conduct, as well as inferences favoring the plaintiff. The
      inquiry is inherently comparative: How likely is it that one conclusion,
      as compared to others, follows from the underlying facts? . . . The
      inference that the defendant acted with scienter need not be
      irrefutable, i.e., of the “smoking-gun” genre, or even the “most
      plausible of competing inferences[.]” . . . Yet the inference of scienter
      must be more than merely “reasonable” or “permissible”—it must be
      cogent and compelling, thus strong in light of other explanations. A
      complaint will survive, we hold, only if a reasonable person would
      deem the inference of scienter cogent and at least as compelling as any
      opposing inference one could draw from the facts alleged.

Tellabs, 551 U.S. at 323-24. Accordingly, the court follows a three-step process: “(1)

it accepts as true all allegations in the complaint; (2) it considers the complaint

holistically along with the other sources ordinarily examined in ruling on a Rule


                                         36
        Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 37 of 65




12(b)(6) motion to dismiss; and (3) it considers plausible opposing

inferences.” Damian v. Montgomery Cty. Bankshares, Inc., 981 F. Supp. 2d 1368,

1380–81 (N.D. Ga. 2013).

       Drawing all reasonable inferences in favor of the Halberts, the Halberts allege

three distinct Section 10(b) claims against each defendant: (1) misrepresentations in

the Offering Documents concerning Credit Suisse’s anticipated hedging, its plan to

profit by collapsing and accelerating the XIV ETNs, and the accuracy of Intraday

Indicative Values, in violation of Rule 10b-5(b); 13 (2) the allegedly false Intraday

Indicative Values on February 5, 2018 in violation of Rule 10b-5(b); and (3) the

Defendants’ fraudulent scheme to manipulate the XIV ETNs’ value by hedging and

failing to update the Intraday Indicative Value in violation of Rule 10b-5(a) and (c).

See doc. 45. As to these contentions, the Defendants generally contend that the

Halberts have failed to plead scienter under Section 10(b). Therefore, although the

Defendants do not separately address the Halberts’ scheme liability/market

manipulation claims under Rule 10b-5(a) and (c), see doc. 52,14 the court will


13
   Although the court has already determined that the Halberts have failed to adequately allege
misrepresentations in the Offering Documents, see supra III.A.3.a, b.iii, and therefore it need not
analyze scienter for this claim, it will nevertheless analyze scienter with respect to this claim in
the interest of completeness.
14
  The Defendants do contend that the Halberts have failed to show loss causation from the alleged
“fraudulent scheme to artificially inflate and/or maintain the price of XIV” because the Offering
Documents disclosed that Credit Suisse would hedge against the XIV ETNs. Doc. 52 at 33 (quoting
doc. 45 ¶ 48). Thus, the Halberts were on notice that the Defendants moved to dismiss all their
Section 10(b) claims.
                                                37
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 38 of 65




consider whether the Halberts have alleged scienter for these claims. See Henningsen

v. ADT Corp., 161 F. Supp. 3d 1161, 1206 n.10 (S.D. Fla. 2015) (finding that,

although the defendants “did not specifically argue that the allegations of the

Complaint do not state a plausible claim of scheme liability, they argued that the

Complaint does not state a strong inference of scienter,” and therefore, the court’s

findings on scienter applied to the scheme liability claims). Finally, because “all the

claims arise from the same set of facts and allegations” and, therefore, an analysis

of scienter for each claim requires consideration of the same aggregate of

allegations, see Sharette v. Credit Suisse Intern., 127 F. Supp. 3d 60, 93 (S.D.N.Y.

2015), the court will analyze scienter for the three Section 10(b) claims collectively

against each defendant. See id.

             a. Credit Suisse

      The Halberts attempt to plead scienter for their Section 10(b) claims against

Credit Suisse by alleging, in part: (1) Credit Suisse had the motive and opportunity

to profit by hedging against the XIV ETNs in order to cause an Acceleration Event,

and ultimately did profit by doing so, id. ¶¶ 15, 17, 22, 24, 34, 35, 38, 41, 43; (2)

Credit Suisse knew that a volatility spike was imminent, and that hedging would

cause the XIV ETNs to crash due to insufficient market liquidity and the large

number of outstanding XIV ETNs, id. ¶¶ 17, 62; (3) Credit Suisse knew or should

have known the Intraday Indicative Values did not reflect the actual value of the


                                          38
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 39 of 65




XIV ETNs for approximately one hour on February 5, 2018, which made an

Acceleration Event more likely, id. ¶¶ 26-27, 41.

                    i. Motive and Opportunity

      The Halberts’ multiple factual assertions indicate that Credit Suisse had both

a motive and opportunity to make misrepresentations in the Offering Documents.

The Halberts allege that: (1) the consistently increasing trading price of XIV ETNs

during the year before February 5, 2018 had attracted unsophisticated customers, id.

¶ 24; (2) that Credit Suisse sold 16 million XIV ETNs days before a massive

volatility spike, id. ¶ 17; (3) that Credit Suisse collected a daily investor fee on these

ETNs that generated “millions of dollars” for Credit Suisse every year, id. ¶ 15; (4)

by February 5, 2018, the outstanding value of the XIV ETNs was approximately

$1.9 billion, presenting a large liability to Credit Suisse, id. ¶ 22; (5) hedging against

the XIV ETNs, thereby causing the XIV ETNs to crash, was cheaper than redeeming

the full price notes, see id. ¶ 35; (6) Credit Suisse profited by accelerating the XIV

ETNs, at its discretion, id. ¶ 34; (7) Credit Suisse suffered no trading losses in the

XIV ETNs from the events of February 5, 2018, id. ¶¶ 41, 43. These allegations,

taken collectively, indicate that Credit Suisse had a motive and the opportunity to

use hedging to cause the XIV ETNs to crash, and to profit by accelerating the XIV

ETNs. However, evidence of motive and opportunity alone is not sufficient to

establish scienter. See Bryant, 187 F.3d at 1285-86. The court must also consider


                                           39
        Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 40 of 65




whether the Halberts have alleged sufficient circumstantial evidence to establish “a

strong inference of scienter.” See id.

                           ii.     Knowledge Concerning Market Conditions and the
                                   Effects of Hedging

       A review of the Amended Complaint shows that the Halberts’ allegations

concerning Credit Suisse’s knowledge of market volatility and the effects of hedging

are either ambiguous or unsupported by particularized factual allegations. For

instance, the Halberts allege that Credit Suisse knew, at the time of the January 29,

2018 offering, that a volatility spike was imminent. See doc. 45 ¶ 17. However, the

sole alleged basis for this knowledge is the occurrence of a volatility spike a year

and a half before the February 5, 2018 spike, which falls short of establishing that

Credit Suisse knew that a volatility spike was imminent. See Teamsters Local 445

Freight Div. Pension Fund v. Dynex Capital Inc., 531 F.3d 190, 196 (2d Cir. 2008)

(“[W]here plaintiffs contend defendants had access to contrary facts, they must

specifically identify the reports or statements containing this information.”).15

Additionally, the Halberts plead that Credit Suisse knew that hedging during the

volatility spike on February 5, 2018 would cause the XIV ETNs to collapse because


15
  Similarly, in Set Capital, where the plaintiffs alleged that “it was a statistical certainty that the
VIX and VIX futures would spike,” Magistrate Judge Netburn noted, “That allegation . . . defies
economic reason; for a market as large and liquid as the S&P 500, no market movements are
certain.” Set Capital, No. 1:18-cv-2268-AT-SN (S.D.N.Y. Aug. 16, 2019) (citing Strougo v.
Barclays PLC, 312 F.R.D. 307, 317-18 (S.D.N.Y. 2016) (“In an efficient market, stock returns
follow what is known as a ‘random walk,’ meaning that investors cannot use past stock price
movements to predict the next day’s stock price movement.” (citation omitted)).
                                                  40
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 41 of 65




of poor market liquidity but, again, fail to allege how any Credit Suisse

representative “responsible for the allegedly misleading statements must have

known about the fraud,” or why poor liquidity would render the collapse inevitable.

See Mizzaro, 544 F.3d at 1238; doc. ¶ 36, 40. Such “omissions and ambiguities count

against inferring scienter.” Tellabs, 551 US at 326.

                        iii.   Failure of the Intraday Indicative Values on February
                               5, 2018

      The Halberts also contend that Credit Suisse’s failure to update the Intraday

Indicative Value on February 5, 2018 “at the exact time [Credit Suisse] started

hedging” provides circumstantial evidence of scienter. Doc. 57 at 13 (citing doc. 45

¶¶ 26-27). But, the Halberts again rely on conclusory allegations that Credit Suisse

(and Janus) “knew, or should have known,” that the economic value of the XIV

ETNs differed during the alleged period on February 5, 2018, and that the VIX

Futures Index “was not updating every 15 seconds to ‘apply[] real time prices of the

relevant VIX futures contracts.” Doc. 45 ¶¶ 26, 27. Although the Halberts allege that

Janus was responsible for calculating the Intraday Indicative Value, id. ¶ 14, and

Credit Suisse was responsible for publishing it, id. ¶ 13, they do not allege how

Credit Suisse would have known that the VIX Futures Index had stopped “applying

real time prices of the relevant VIX futures contracts,” see id. ¶ 27. “[I]t is not enough

to make conclusory allegations that the Defendants had access to the ‘true facts’ in

order to demonstrate scienter, particularly where the complaint fails to allege ‘which
                                           41
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 42 of 65




defendant knew what, how they knew it, or when.’” In re Coca-Cola Enterprises

Inc. Sec. Litig., 510 F. Supp. 2d 1187, 1201 (N.D. Ga. 2007) (citation omitted).

Moreover, although the Halberts allege that if the Intraday Indicative Value had been

updated during the alleged time period, a liquidation event “likely would not have

occurred because the closing indicative value would have only been 77% of the

previous days’ [sic] value,” they also fail to allege any facts explaining or supporting

this allegation. See doc. 45 ¶ 41. Thus, the Halberts’ conclusory allegations

concerning the failure of the Intraday Indicative Value on February 5, 2018 do not

permit a strong inference that Credit Suisse intended to deceive the Halberts or was

severely reckless by failing to update the Intraday Indicative Value.

                       iv.    Comparison to Plausible Nonculpable Inferences

      The Halberts’ allegations also give rise to plausible nonculpable inferences

that are more compelling: (1) that Credit Suisse merely reacted to market-wide

volatility on February 5, 2018 by engaging in the hedging activities disclosed in the

Offering Documents, without intending to crash the XIV ETNs or otherwise

manipulate their value, and (2) that any inaccuracy of the Intraday Indicative Values

on February 5, 2018 was due to a nonobvious failure of the VIX Futures Index, of

which Credit Suisse was not aware. See doc. 52-2 at 23, 60; Hudson Bay Master

Fund Ltd. v. Patriot Nat’l, Inc., 309 F. Supp. 3d 100, 120 (S.D.N.Y. 2018) (rejecting

inference of scienter where counterclaim defendants’ “shorting” of stock plausibly


                                          42
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 43 of 65




“represented legitimate hedging against [their] very large long position”). Moreover,

that Credit Suisse explicitly warned investors of the risk that its hedging could

adversely affect the value of the XIV ETNs further undermines the inference of

scienter. Ultimately, the court cannot conclude that the inference of scienter is as

“cogent and at least as compelling as [the] opposing inferences one could draw from

the facts alleged.” Tellabs, 551 U.S. at 323-24.

             b. Janus

      With respect to Janus, the Halberts allege: (1) that Janus was responsible for

calculating and disseminating the Intraday Indicative Values, doc. ¶ 14; (2) that

Janus knew or should have known that VIX Futures Index was not updating every

15 seconds during the relevant period on February 5, 2018, but failed to alert

investors to this fact, id. ¶ 27; (3) on information and belief, that Janus had

manipulated or failed to update the Intraday Indicative Value on other occasions, id.

¶ 42; (4) that Janus “knew or recklessly disregarded” that such values were

materially inflated, “false and misleading,” id. ¶ 61; (5) that Janus knew the allegedly

false values would be disseminated to the investing public, id.; and (6) that Janus

and Credit Suisse executed a “fraudulent scheme to artificially inflate and/or

maintain the price of XIV,” id. ¶ 48. These allegations fall short of implying scienter.




                                          43
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 44 of 65




                   i. Motive, Opportunity, and Knowledge

      The Halberts make no allegations suggesting that Janus, like Credit Suisse,

purportedly had a motive to defraud investors. See doc. 45. For instance, the Halberts

have not alleged that Janus, like Credit Suisse, stood to profit from the collapse and

acceleration of the XIV ETNs, or that it shared in the profits allegedly earned by

Credit Suisse from its hedging and acceleration of the XIV ETNs. And, the Halberts

fail to even allege that Janus knew that there was poor market liquidity, that a

volatility spike was imminent, or that Credit Suisse’s hedging would cause the XIV

ETNs to crash. Cf. doc. 45 ¶¶ 40, 62 (making these allegations about Credit Suisse).

Nor do the Halberts even allege that Janus was aware that Credit Suisse “planned to

profit and collapse the XIV through its hedging activities.” See id. ¶ 62. Put simply,

the allegations concerning Janus’ alleged misrepresentations fall short because the

Halberts fail to allege “what [Janus] obtained as a consequence of the [alleged]

fraud.” See FindWhat, 658 F.3d at 1296 (citations omitted).

                       ii.   Failure of the Intraday Indicative Values on February
                             5, 2018

      While it is plausible, given Janus’ role as a “Calculation Agent,” that Janus

employees may have known that the VIX Futures Index had stopped updating, the

absence of any other factual allegations suggesting that Janus employees possessed

such knowledge weakens this inference. The Halberts do not allege how Janus

employees knew or should have known that, at 4:10 p.m., Credit Suisse had begun
                                         44
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 45 of 65




to trade heavily in VIX futures contracts, thereby allegedly causing a drop in the

“actual” value of XIV ETNs. See doc. 45 ¶ 38. And, the Halberts have not alleged

that Janus calculated or controlled the VIX Futures Index, so it is unclear how Janus

would have known that it had failed to “apply[] real time VIX futures prices.” See

id. ¶ 27. Moreover, the Halberts have not alleged facts indicating that this failure

presented “a danger of misleading buyers or sellers that . . . [was] so obvious that

the defendant must have been aware of it.” See Mizzaro, 544 F.3d at 1238. To put it

plainly, “[c]onclusory allegations that do no more than state that [defendant] ‘would

have known,’ ‘knew and ignored’ or ‘recklessly failed to know’ are insufficient to

state a claim under PSLRA or Rule 9(b).” In re Recoton Corp. Securities Litigation,

358 F. Supp. 2d 1130, 1147 (M.D. Fla. 2005).

                      ii.    Comparison to Plausible Nonculpable Inferences

      Finally, the Halberts allegations against Janus give rise to more compelling,

non-culpable inferences: (1) that, assuming that Credit Suisse intended to cause the

XIV ETNs to collapse by hedging against them, Janus employees were not aware of

this activity; and (2) that Janus employees were not aware the VIX Futures Index

was not accurately incorporating the prices of VIX futures contracts for the one-hour

period on February 5, 2018, and so unknowingly calculated and disseminated a

misleading Intraday Indicative Value. In light of these competing inferences, the

court cannot conclude that the Halberts have stated “with particularity facts giving


                                         45
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 46 of 65




rise to a strong inference that [Janus] acted” with the “intent to deceive, manipulate,

or defraud,” or with “severe recklessness.” See 15 U.S.C. § 78u-4(b)(2).

      5. Summary

      To close, while the Halberts have adequately pleaded false or misleading

statements against the Defendants premised on the Intraday Indicative Values on

February 5, 2018, they failed to adequately allege material omissions in the Offering

Documents and scienter for any of their claims under Section 10(b) of the Exchange

Act. In particular, the Halberts’ allegations do not give rise to “a strong inference of

scienter” against either Credit Suisse or Janus for their misrepresentation claims

under Rule 10b-5(b) or their market manipulation claims under Rule 10b-5(a) and

(c). And, the Halberts have failed to adequately plead violations of Section 11 of the

Securities Act based on the alleged misrepresentations in the Offering Documents.

Therefore, the Defendants’ motion is due to be granted as to the federal securities

law claims.

   B. Alabama Blue Sky Law

      The Defendants contend that the Halberts also fail to plead a valid claim

against Credit Suisse under the Alabama Blue Sky Law, Alabama Code § 8-6-19.

The Halberts allege that Credit Suisse violated Section 8-6-19(a)(2) based on the

alleged omissions in the Offering Documents and the allegedly false Intraday




                                          46
        Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 47 of 65




Indicative Values. See doc 45 ¶¶ 68. 16 Alternatively, the Halberts allege that Credit

Suisse violated Section 8-6-19(c) by “materially aid[ing] the unlawful sale of a

security within the meaning of Alabama’s Blue Sky Law.” Id. ¶ 71.

     1. Alabama Code § 8-6-19(a)(2)

       To plead a violation of Section 8-6-19(a)(2), a plaintiff must plausibly allege

“(1) a sale or an offer to sell a security (2) by means of a false statement or omission

(3) of material fact and (4) the ignorance of the buyer as to the untruth or omission.”

Blackmon v. Nexity Fin. Corp., 953 So. 2d 1180, 1191 (Ala. 2006).17 Section 8-6-19

is a “strict liability” statute: “[t]here need be no showing of ‘reckless disregard’ for

the truth of a representation or that such representations were ‘knowingly’ made.”

Banton v. Hackney, 557 So. 2d 807, 826 (Ala. 1989). However, “the seller of the




16
   The Defendants assert for the first time in their reply brief that the Halberts lack standing to
allege Blue Sky Law violations premised on the allegedly false Intraday Indicative Values on
February 5, 2018, because Alabama law has “expressed disapproval for claims premised on
‘holder’ liability.” See doc. 58 at 8. “District courts, including this one, ordinarily do not consider
arguments raised for the first time on reply.” See Pennsylvania Nat. Mut. Cas. Ins. Co. v. J.F.
Morgan Gen. Contractors, Inc., 79 F. Supp. 3d 1245, 1256 (N.D. Ala. 2015) (quoting
parenthetically White v. ThyssenKrupp Steel, USA, LLC, 743 F. Supp. 2d 1340, 1357 (S.D. Ala.
2010)). Moreover, even if the court were to consider this contention, the Defendants have not cited
any case, and the court is not aware of any authority, applying the Blue Chip Stamps rule under
Alabama Code § 8-6-19(a)(2). See doc. 58 at 8.
17
  Ala. Code § 8-6-19(a)(2) states, in part: “(a) [a]ny person who: . . . (2) [s]ells or offers to sell a
security by means of any untrue statement of a material fact or any omission to state a material
fact necessary in order to make the statements made, in the light of the circumstances under which
they are made, not misleading, the buyer not knowing of the untruth or omission, and who does
not sustain the burden of proof that he did not know and in the exercise of reasonable care could
not could not have known of the untruth of omission[.]” Ala. Code § 8-6-19(a)(2) (1975).


                                                  47
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 48 of 65




security in question may have a defense of ‘due care,’ i.e., that he did not know and

in the exercise of reasonable care could not have known of the alleged false

representations of material fact. . . . The defendant’s state of mind is not otherwise

relevant.” Id. at 826-827. Finally, where, as here, a claim under this provision is

premised on fraudulent misrepresentations, the claim “must be pleaded with

particularity under Rule [9](b)” of the Alabama Rules of Civil Procedure, which is

virtually identical to Federal Rule of Civil Procedure 9(b). See DGB, LLC v. Hinds,

55 So. 3d 218, 232 (Ala. 2010).

      Credit Suisse contends that, because the alleged misrepresentations are not

actionable under Section 11 of the Securities Act or Section 10(b) of the Exchange

Act, the Halberts cannot state a claim under § 8-6-19(a)(2). See doc. 52 at 34. Indeed,

in applying Section 8-6-19, the Alabama Supreme Court has relied on federal

securities law, explaining:

      [S]ince there are few Alabama cases construing the Alabama securities
      laws, federal cases should be reviewed to aid in the proper
      interpretation of the corresponding sections of Alabama statutory law
      inasmuch as the sections are virtually identical.

See Altrust Fin. Servs., Inc. v. Adams, 76 So. 3d 228, 236 (Ala. 2011) (quoting Buffo

v. State, 415 So. 2d 1158, 1161-62 (Ala. 1982)). Moreover, in applying Section 8-6-

19(a)(2), the Alabama Supreme Court has explicitly relied on the same standard for

materially misleading statements or omissions under Sections 12(a)(2) and 11 of the

Securities Act, and Section 10(b) of the Exchange Act. See Blackmon v. Nexity Fin.
                                          48
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 49 of 65




Corp., 953 So. 2d 1180, 1191 (Ala. 2006) (applying the standard for a materially

misleading statement under §§ 12(a)(2), 10(b), and 11). Accordingly, because the

same standards for determining materially misleading statements or omissions are

applicable under both federal securities law and Section 8-6-19(a)(2), the court finds

that the Halberts fail to plead materially misleading statements and omissions

relating to Credit Suisse’s hedging and the alleged scheme under Section 8-6-

19(a)(2) for the same reasons it fails to plead such misrepresentations under Section

11 of the Securities Act and Section 10(b) of the Exchange Act. See supra III.A.3.a,

b.iii. Therefore, the court will not repeat its analysis here.

      On the other hand, with respect to the alleged misrepresentations of the

Intraday Indicative Values on February 5, 2018, the court finds that the Halberts

have adequately alleged materially misleading or false statements. See supra

III.A.3.b.ii. The Halberts may maintain this claim against Credit Suisse because it

sold the XIV ETNs to the Halberts, and Section 8-6-19(a)(2) “extends liability to

one who ‘sells or offers to sell’ a security.” See Foster v. Jesup and Lamont

Securities Co., Inc., 482 So. 2d 1201, 1204 (Ala. 1986). And, because Section 8-6-

19(a)(2) is a strict liability statute, the Halberts’ failure to allege scienter under

Section 10(b) does not defeat their claims. See Banton, 557 So. 2d at 826. Therefore,

as to the Section 8-6-19(a)(2) claim premised on the alleged misrepresentation of

Intraday Indicative Values, the motion to dismiss is due to be denied.


                                           49
         Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 50 of 65




     2. Alabama Code § 8-6-19(c)

         The Halberts also allege, in the alternative, that Credit Suisse violated Section

8-6-19(c) by “materially aid[ing] in the unlawful sale of a security.” Doc. 45 ¶ 71.

Section 8-16-19(c) imposes secondary liability on certain persons who “materially

aid[] in the conduct giving rise to . . . liability” under subsection (a) or (b). 18 As

discussed, the Halberts have adequately alleged a violation of Section 8-16-19(a)(2)

based on the allegedly false Intraday Indicative Values, and, therefore, have alleged

a predicate violation under Section 8-6-19(c). Moreover, the Defendants offer no

argument as to why the Halberts’ allegations are insufficient to plead that Credit

Suisse “materially aid[ed] in the conduct giving rise to . . . liability” under Section

8-6-19(a)(2). See doc. 52 at 34. Thus, the motion to dismiss the 8-6-19(c) claim also

fails.




18
  Section 8-6-19(c) states,
        (c) Every person who directly or indirectly controls a person liable under
       subsections (a) or (b) of this section, including every partner, officer, or director of
       such a person, every person occupying a similar status or performing similar
       functions, every employee of such a person who materially aids in the conduct
       giving rise to the liability, and every dealer or agent who materially aids in such
       conduct is also liable jointly and severally with and to the same extent as the person
       liable under subsection (a) or (b), unless he is able to sustain the burden of proof
       that he did not know, and in exercise of reasonable care could not have known, of
       the existence of the facts by reason of which the liability is alleged to exist.
Ala. Code § 8-6-19(c).


                                                  50
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 51 of 65




   C. State Common Law Claims

      The Halberts plead that Credit Suisse’s alleged failure to update the Intraday

Indicative Value was a breach of contract, and that the Defendants’ failure to update

the Intraday Indicative Value also gives rise to claims for negligence, wantonness,

negligent   misrepresentation,    fraudulent   misrepresentation,   and   fraudulent

suppression.

               a. Breach of Contract

      As an initial matter, the court must determine whether the Halberts are correct

that the Offering Documents constitute “a binding contract between Credit Suisse

and the Halberts who purchased the XIV.” Doc 45 ¶ 81. “The basic elements of a

contract are an offer and an acceptance, consideration, and mutual assent to the

essential terms of the agreement.” See Armstrong Bus. Servs., Inc. v. AmSouth Bank,

817 So. 2d 665, 673 (Ala. 2001). The Halberts, however, do not identify what they

believe were the offer and acceptance in this case. Assuming the Offering

Documents constituted the purported “offer” and the Halberts purchase of the XIV

ETNs constituted the purported “acceptance,” the contract formed would be a

unilateral one in which “one party makes an offer (or promise) which invites

performance by another, and performance constitutes both acceptance of that offer

and consideration.” SouthTrust Bank v. Williams, 775 So. 2d 184, 188 (Ala. 2000)

(citation omitted).


                                         51
        Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 52 of 65




       Credit Suisse contends, first, that the Offering Documents do not constitute a

valid contract because “public disclosures made pursuant to the federal securities

laws are made to an undefined and potentially unlimited class of investors and not a

‘limited group.’” See doc. 58 at 18 (quoting Wallace v. Systems & Computer

Technology Corp., No. Civ. A. 95-CV-6303, 1997 WL 602808, *23 (E.D. Pa. Sept.

23, 1997) (rejecting plaintiff-investors negligent misrepresentation claim)). To the

extent Credit Suisse contends that an SEC-mandated registration statement or

prospectus cannot reflect the terms of a contract, although the court is not aware of

any Alabama court that has addressed this issue, federal courts have found that “SEC

filings themselves [can] reflect contractual obligations[.]” 19

       Also, the Offering Documents—specifically, the Pricing Supplement on

January 29, 2019—reasonably constitute an offer to potential purchasers of ETNs, a

group limited by the number of ETNs issued. See Walker v. Walker, 144 So. 3d 359,

364 (Ala. Civ. App. 2013) (“Under Alabama law, ‘whether parties have entered a

contract is determined by reference to the reasonable meaning of the parties’ external



19
  See Northstar Fin. Advisors Inc. v. Schwab Investments, 779 F.3d 1036, 1054 (9th Cir. 2015), as
amended on denial of reh’g and reh’g en banc (Apr. 28, 2015) (finding that the mailing of a proxy
statement, annual representations, and adoption of investment policies by mutual fund formed a
contract between shareholders on one hand and mutual fund and trust on the other, and that
plaintiffs had adequately plead breach of contract); Lapidus v. Hecht, 232 F.3d 679, 683 (9th Cir.
2000) (finding plaintiffs could bring direct statutory action against investment trust and advisors
for alleged violations of contractual rights as shareholders, which were “spelled out in the
registration statement [and prospectus] filed with the SEC.”).


                                                52
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 53 of 65




and objective actions.’”). The Pricing Supplement states, “We are offering six

separate series of exchange traded notes,” doc. 52-2 at 2, lists the number of ETNs

issued and their principal amount, see id. at 2-3, and explains, “This pricing

supplement, together with [the prospectus and prospectus supplement], contains the

terms of the ETNs of any series[.]” Id. at 9. By purchasing the XIV ETNs, the

Halberts manifested acceptance to the terms of the offer contained in the Pricing

Supplement. See Cook’s Pest Control, Inc. v. Rebar, 852 So. 2d 730, 738 (Ala. 2002)

(“Conduct of one party to a contract from which the other may reasonably draw an

inference of assent to an agreement is effective as acceptance.” (citation omitted)).

Thus, Credit Suisse has failed to show that the Offering Documents did not constitute

the terms of a binding contract between it and the Halberts.

      Next, relying on Givianpour v. Citizens Trust Bank, Credit Suisse seems to

contend that the Halberts have not alleged any breach of a contractual duty because

the Offering Documents gave the Defendants discretion over whether to update the

Intraday Indicative Value. See No. 2:12-cv-00325, 2013 WL 839922, *4 (N.D. Ala.

Mar. 6, 2013) (rejecting breach claim based on the defendants’ foreclosure of

properties “en masse” because the contract “granted the defendant the discretion to

sell the properties en masse”). Indeed, a promise to perform “under conditions [the

promisor] alone controls, would be illusory and would not constitute consideration

for [the other party’s] counter-promise.” Childersburg Bancorporation, Inc. v.


                                         53
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 54 of 65




Peoples State Bank of Commerce, 962 So. 2d 248, 260 (Ala. Civ. App. 2006).

Notably, the Offering Documents state that the Defendants, as “Calculation Agents,”

“will, in their reasonable discretion, make all calculations and determinations

regarding the value of the ETNs[.]” Doc. 52-2 at 59 (emphasis added). And, the

Offering Documents reserve the decision of entering a “Market Disruption Event,”

thereby allowing the Defendants to suspend calculation of the Intraday Indicative

Values, to “the determination of the Calculation Agents . . . .” Id. at 57. However,

the Offering Documents also exclude certain events from the definition of “Market

Disruption Event,” thereby cabining the Defendants’ discretion. See doc. 52-2 at 57.

When faced “[w]ith a choice between a valid construction and an invalid

construction, the court has a duty to accept the construction that will uphold, rather

than destroy, the contract.” Voyager Life Ins. Co. v. Whitson, 703 So. 2d 944, 948

(Ala. 1997). Therefore, the court finds that the Halberts have sufficiently plead

mutuality of obligation and the existence of a contractual duty to calculate and

disseminate the Intraday Indicative Value.

      For these reasons, the motion to dismiss the breach of contract claim is due to

be denied.

             b. Negligence and Wantonness

      The Halberts allege negligence and wantonness claims against Credit Suisse

and Janus based on their alleged failure to update the Intraday Indicative Value on


                                         54
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 55 of 65




February 5, 2018. See doc. 45 ¶¶ 73-78. The Alabama Supreme Court has explained

that, “under certain circumstances, for the breach of a contract there may be available

either an action of assumpsit or [an action] in tort.” Ex parte Certain Underwriters

at Lloyd’s of London, 815 So. 2d 558, 562–63 (Ala. 2001). The Court explained:

      [I]f there is [a] failure or refusal to perform a promise the action is in
      contract; if there is a negligent performance of a contractual duty or the
      negligent breach of a duty implied by law, such duty being not
      expressed in the contract, but arising by implication of law from the
      relation of the parties created by the contract, the action may be either
      in contract or [in] tort. In the latter instance, whether the action declared
      is in tort or [in] contract must be determined from the gist or gravamen
      of the complaint. Basically, the line of division between [an action in
      contract and an action in] tort in such instances is [the line between]
      nonfeasance and misfeasance. If there is a defective performance there
      is a breach of contract and [there may also be] a tort.

Id. (alterations in original) (quoting Hamner v. Omaha Ins. Co., 270 So. 2d 87, 90-

91 (Ala. Civ. App. 1972)). Thus, even “[a] negligent failure to perform a contract

express or implied . . . is . . . a breach of the contract.” Vines v. Crescent Transit Co.,

85 So. 2d 436, 439-40 (1955) (citation omitted). However, federal courts sitting in

Alabama, including this one, “have consistently concluded that when the duty

allegedly breached is the duty created by the contract itself as opposed to the general

duty of care owed to everyone, the court must treat the claim as a breach of contract

and not as a tort.” Citizens Bank & Tr. v. LPS Nat. Flood, LLC, 51 F. Supp. 3d 1157,

1170 (N.D. Ala. 2014) (collecting cases).




                                            55
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 56 of 65




      Here, the Halberts allege a contractual breach based on Credit Suisse’s

“fail[ure] to perform [its obligations under the Offering Documents] when it did not

keep up the Intraday Indicative Value as promised.” Doc. 45 ¶ 81. Basically, drawing

all reasonable inferences in their favor, the Halberts allege that Credit Suisse

breached the Offering Documents by failing to calculate the Intraday Indicative

Value every 15 seconds based on a VIX Futures Index that incorporated “real time

prices of the relevant VIX futures contracts.” See doc. 45 ¶¶ 20, 26-27. Relatedly,

with respect to their negligence and wantonness claims, the Halberts allege also that

Credit Suisse breached its duty “to regularly update the Intraday Indicative Value.”

Doc. 45 ¶¶ 75, 78. However, the Halberts have failed to identify any source of this

duty other than the Offering Documents. See doc. 52 at 35; 57 at 17-18. Thus,

because “the duties and breaches alleged by [the Halberts] . . . would not exist but

for the contractual relationship between the parties[,] . . . the proper avenue for

seeking redress . . . is a breach of contract claim, not a wantonness [or negligence]

claim.” See U.S. Bank Nat’l Ass’n v. Shepherd, 202 So. 3d 302, 314 (Ala. 2015).

Accordingly, the negligence and wantonness claims against Credit Suisse fail. See

Water Works Bd. of City of Birmingham v. Ambac Fin. Grp., Inc., 534 F. App’x 817,

821 (11th Cir. 2013) (dismissing negligence claim under Alabama law because “the

only possible source for [the alleged] duty would be in the contract”).




                                         56
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 57 of 65




      Similarly, the Halberts allege that Janus breached its duty to “regularly update

the Intraday Indicative Value.” Doc. 45 ¶¶ 75, 78. The Halberts fail to identify any

source of this duty other than the Offering Documents. See id. However, they do not

allege that Janus had a contractual obligation to update the Intraday Indicative Value.

See doc. 45 ¶¶ 80-81. Therefore, because Alabama law does not impose an

independent duty on Janus to “regularly update” the Intraday Indicative Value, the

negligence and wantonness claims against Janus also fail.

             c. Misrepresentation and Suppression Claims

      The Halberts allege negligent and fraudulent misrepresentation claims, and

fraudulent suppression claims, against Credit Suisse and Janus. To establish a prima

facie case of fraudulent or negligent misrepresentation, a plaintiff must show: (1)

that the representation was false, (2) that it concerned a material fact, (3) that the

plaintiff reasonably relied on the false representation, and (4) that actual injury

resulted from that reliance. Boswell v. Liberty Nat’l Life Ins. Co., 643 So. 2d 580,

581 (Ala. 1994) (stating the elements for fraudulent misrepresentation); Dodd v.

Nelda Stephenson Chevrolet, Inc., 626 So. 2d 1288, 1291 (Ala. 1993) (stating the

same elements for innocent misrepresentation); Foremost Ins. Co. v. Parham, 693

So. 2d 409, 421 (Ala. 1997) (holding misrepresentation claims require a showing of




                                          57
        Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 58 of 65




“reasonable reliance”). 20 A fraudulent suppression claim requires “(1) a duty on the

part of the defendant to disclose facts; (2) concealment or nondisclosure of material

facts by the defendant; (3) inducement by the plaintiff to act; (4) action by the

plaintiff to his or her injury.” Aliant Bank, a Division of USAmeribank v. Four Star

Investments, Inc., 244 So. 3d 896, 930 (Ala. 2017). Moreover, “a cause of action for

fraud is made out both where a misrepresentation is made willfully to deceive and

where made by mistake and innocently.” Stinson v. Adams, 376 So. 2d 1108, 1111

(Ala. Civ. App. 1979) (citing Alabama Code § 6-5-101). The Halberts’

misrepresentation claims are based on both the allegedly false Intraday Indicative

Values on February 5, 2018, and the alleged omissions in the Offering Documents.

See doc. 45 ¶¶ 82-88. Additionally, the Halberts allege fraudulent suppression based

on Credit Suisse’s failure to disclose its hedging activities and purported intent to

cause an acceleration event, and because it failed to disclose that the Intraday

Indicative Value was inaccurate. See id. ¶¶ 21, 90.




20
  Notably, for negligent misrepresentations relied upon by third parties not in privity of contract
with the person making the misrepresentation, i.e. Janus, the plaintiffs must satisfy the Restatement
(Second) of Torts § 552, by showing, in part, that Janus “fail[ed] to exercise reasonable care or
competence in obtaining or communicating the information.” Restatement (Second) of Torts § 552
(1977).


                                                 58
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 59 of 65




             i.    Misrepresentations of Intraday Indicative Values on February 5,
                   2018

       “[T]o assert a fraud claim that stems from the same . . . general facts as one’s

breach-of-contract claim, the fraud claim must be based on representations

independent from the promises in the contract and must independently satisfy the

elements of fraud.” Hunt Petroleum Corp. v. State, 901 So. 2d 1, 10–11 (Ala. 2004)

(Houston, J., concurring). Here, Credit Suisse’s alleged misrepresentations

concerning the Intraday Indicative Values on February 5, 2018, see doc. 45 ¶¶ 84,

90, are not “independent of the promises in the contract” that were allegedly

breached. See Hunt, 901 So. 2d at 10-11. The Halberts allege that the Intraday

Indicative Values were materially false and misleading on February 5, 2018 because

they did not reflect the “economic value” of the XIV ETNs during the alleged time

period. See doc. 45 ¶¶ 84, 26. These misrepresentations were allegedly a result of

Credit Suisse’s breach of its contractual duty to calculate and disseminate, or

“update,” the Intraday Indicative Value. See id. ¶¶ 84, 81. Accordingly, the alleged

misrepresentation claims against Credit Suisse that are premised on the Intraday

Indicative Values are duplicative and, consequently, fail.

      However, these same claims premised on the Intraday Indicative Values

against Janus are not duplicative because, again, Janus was allegedly not a party to

the contract. Moreover, as discussed supra III.A.3.b.ii, the Halberts have adequately

alleged that the Intraday Indicative Values from 4:10 p.m. to 5:09 p.m. were
                                          59
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 60 of 65




materially misleading or false, and that Janus purportedly failed to exercise

reasonable care. Under Alabama law, “[a] ‘material fact’ [is] any fact which is likely

to induce reliance on the part of the injured party, and the materiality of a particular

fact is a jury question.” Soniat v. Johnson-Rast & Hays, 626 So. 2d 1256, 1259 (Ala.

1993), holding modified by Ex parte Farmers Exch. Bank, 783 So. 2d 24 (Ala. 2000).

That (a) the VIX Futures Index stopped “updating” from 4:10 to 5:09 p.m. on

February 5, 2018, and (b) the “actual” value of the XIV ETNs during this period

were substantially lower than the disseminated Intraday Indicative Value are alleged

facts which could have plausibly induced the Halberts to sell their XIV ETNs or not

to buy additional XIV ETNs. See doc. 45 ¶¶ 26, 46. Therefore, as to Janus, the

motion to dismiss this claim is due to be denied.

             ii.    Omissions and Nondisclosures in the Offering Documents

      The Halberts also allege that the Defendants made misrepresentations based

on “the false statements in the registration statement,” see doc. 45 ¶ 84, and failed to

disclose facts concerning Credit Suisse’s hedging activities and “its intent to cause

an acceleration event,” id. ¶ 90. Although these alleged omissions were contained in

the Offering Documents, they are not the basis for the Halberts’ breach of contract

claim, see id. ¶ 80, and, thus, are not duplicative of their contract breach claims

against Credit Suisse. See Hunt, 901 So. 2d at 10-11. Nevertheless, the Defendants




                                          60
         Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 61 of 65




contend that these misrepresentation claims must fail because the Halberts have not

alleged that either Defendant had a duty to disclose.

       Where plaintiffs allege material omissions or concealment, “[a]n essential

element of fraudulent-misrepresentation and fraudulent-suppression claims is a duty

to disclose.” See Nesbitt v. Frederick, 941 So. 2d 950, 955 (Ala. 2006) (citation

omitted). “A duty to communicate can arise from a confidential relationship between

the plaintiff and the defendant, from the particular circumstances of the case, or from

a request for information, but mere silence in the absence of a duty to disclose is not

fraudulent.” Flying J Fish Farm v. Peoples Bank of Greensboro, 12 So. 3d 1185,

1192 (Ala. 2008) (citations omitted). Courts consider the following factors in

assessing whether alleged circumstances create a duty of disclosure: “(1) the

relationship of the parties; (2) the relative knowledge of the parties; (3) the value of

the particular fact; (4) the plaintiff’s opportunity to ascertain the fact; (5) the customs

of the trade; and (6) other relevant circumstances.” Bethel v. Thorn, 757 So. 2d 1154,

1162 (Ala. 1999) (citations omitted). However, even “[a] defendant who has no duty

to disclose arising from his relationship with the plaintiff may nevertheless be liable

for fraudulent concealment if he knowingly takes action to conceal a material fact

that has been requested of him by the plaintiff and does so with the intent to deceive

or mislead the plaintiff.” Ex parte Farmers Exch. Bank, 783 So. 2d 24, 28 (Ala.

2000).


                                            61
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 62 of 65




      Credit Suisse did not have a confidential or fiduciary relationship with the

Halberts. Rather, the relationship was a contractual one based on the Offering

Documents, and, as the Defendants note, this relationship was an arms-length

business transaction. See doc. 45; 52 at 35. Generally, “[w]hen the parties to a

transaction deal with each other at arm’s length, with no confidential relationship,

no obligation to disclose information arises when the information is not requested.”

Aliant Bank, a Div. of USAmeribank v. Four Star Investments, Inc., 244 So. 3d 896,

931 (Ala. 2017). The Halberts have not alleged that they requested any information

from Credit Suisse regarding its potential hedging activities, market conditions,

conflicts of interest, or intent to accelerate the XIV ETNs. See doc. 45. Therefore,

even if Credit Suisse knowingly concealed such information, no duty to disclose

existed. See Ex parte Farmers Exch. Bank, 783 So. 2d at 28. And, although,

generally, “[w]hen one party has superior knowledge of a fact that is unknown to the

other party, and the lack of knowledge will induce the other party to act in a manner

in which he otherwise might not act, the obligation to disclose is ‘particularly

compelling,’” see Flying J Fish Farm, 12 So. 3d at 1192 (citation omitted), here, the

Halberts have failed to adequately allege that Credit Suisse omitted known risks

regarding its anticipated hedging or alleged intent to collapse and accelerate the XIV

ETNs, as discussed supra III.A.3.a. Moreover, “[s]uperior knowledge of a fact,

without more, does not impose upon a party a legal duty to disclose such


                                         62
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 63 of 65




information.” Id. (citation omitted). Indeed, “in practically any transaction,

particularly those involving specialized areas . . ., one party will have greater

knowledge than the other. While that factor should be important, it should not be

dispositive.” Id. Therefore, in light of all these factors, Credit Suisse did not have a

duty to disclose the alleged information to the Halberts, and the motion to dismiss

this claim is due to be granted.

      Similarly, Janus did not have a fiduciary, confidential, or even contractual

relationship with the Halberts. And, the Halberts have failed to allege facts indicating

that Janus employees knew of the alleged inevitability of the XIV ETNs’ collapse or

Credit Suisse’s alleged intent to profit by hedging against and accelerating the XIV

ETNs. See supra III.A.4. In other words, the Halberts have not alleged that Janus

had “superior knowledge” of the relevant alleged facts that were unknown to the

Halberts. See Flying J Fish Farm, 12 So. 3d at 1192. Consequently, Janus did not

have a duty to disclose information to the Halberts, and its motion to dismiss this

claim is due to be granted.

             iii.   Fraudulent Intent

      Finally, the Defendants contend that the fraudulent misrepresentation claims

are duplicative of the negligent misrepresentation claims because the Halberts have

failed to allege fraudulent intent. See doc. 52 at 36. Although misrepresentation

claims do not ordinarily require a showing of intent, “[w]hen, as here, punitive


                                          63
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 64 of 65




damages are sought, fraud is statutorily defined to include intent.” Exxon Mobil

Corp. v. Alabama Dep’t of Conservation & Nat. Res., 986 So. 2d 1093, 1114 (Ala.

2007). For the purposes of recovering punitive damages, fraud is defined as

      An intentional misrepresentation, deceit, or concealment of a material
      fact the concealing party had a duty to disclose, which was gross,
      oppressive, or malicious and committed with the intention on the part
      of the defendant of thereby depriving a person or entity of property or
      legal rights or otherwise causing injury.

Ala. Code § 6-11-20(b)(1). For the same reasons that the Halberts have failed to

adequately allege scienter, see supra III.A.4. the court finds that the Halberts have

failed to plead fraudulent intent, i.e. that the Defendants’ alleged misrepresentation

of the Intraday Indicative Value on February 5, 2018 “was gross, oppressive, or

malicious and committed with the intention on the part of the defendant of thereby

depriving a person or entity of property or legal rights or otherwise causing injury.”

See Ala. Code § 6-11-20(b)(1). Therefore, because the fraudulent misrepresentation

claims premised on the allegedly false Intraday Indicative Values are duplicative of

the negligent misrepresentation claims, the fraudulent misrepresentation claims fail.

             iv.   Summary

      The Halberts have alleged negligent misrepresentation claims against Janus

based on the allegedly false Intraday Indicative Values on February 5, 2018, but

have failed to allege misrepresentation and suppression claims against either Credit

Suisse or Janus premised on the alleged omissions in the Offering Documents.


                                         64
       Case 2:18-cv-00615-AKK Document 62 Filed 08/22/19 Page 65 of 65




IV. CONCLUSION

      The Halberts have failed to plead violations of Section 11 of the Securities

Act or Section 10(b) of the Exchange Act. However, the Halberts have adequately

plead violations of the Alabama Code § 8-6-19(a)(2) and (c) against Credit Suisse

based on the allegedly false Intraday Indicative Values. Furthermore, the Halberts

have adequately plead breach of contract against Credit Suisse and negligent

misrepresentation against Janus, but the remainder of their state common law claims

fail. The court will issue a separate order consistent with this opinion.

      DONE the 22nd day of August, 2019.


                                        _________________________________
                                                 ABDUL K. KALLON
                                          UNITED STATES DISTRICT JUDGE




                                          65
